Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 1 of 156 PageID# 1929

                                                                                                    618

                                     UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION

           JOSEPH RUFO,                              .        Civil Action No. 1:18cv37
                                                     .
                                 Plaintiff,          .
                                                     .
                   vs.                               .        Alexandria, Virginia
                                                     .        November 1, 2018
           ACLARA TECHNOLOGIES, LLC,                 .        2:00 p.m.
                                                     .
                                 Defendant.          .
                                                     .
           .   .   .     .   .   .   .   .   .   .   .

                                     TRANSCRIPT OF JURY TRIAL
                             BEFORE THE HONORABLE LEONIE M. BRINKEMA
                                   UNITED STATES DISTRICT JUDGE

                                              VOLUME 3 - P.M.

           APPEARANCES:

           FOR THE PLAINTIFF:                        JOSHUA H. ERLICH, ESQ.
                                                     The Erlich Law Office, PLLC
                                                     2111 Wilson Boulevard, Suite 700
                                                     Arlington, VA 22201
                                                       and
                                                     BRUCE C. FOX, ESQ.
                                                     ANDREW J. HOROWITZ, ESQ.
                                                     QIWEI CHEN, ESQ.
                                                     Obermayer Rebmann Maxwell &
                                                     Hippel LLP
                                                     BNY Mellon Center
                                                     500 Grant Street, Suite 5240
                                                     Pittsburgh, PA 15219

           FOR THE DEFENDANT:                        J. CLAY ROLLINS, ESQ.
                                                     Ogletree, Deakins, Nash, Smoak &
                                                     Stewart, P.C.
                                                     Riverfront Plaza - West Tower
                                                     901 East Byrd Street, Suite 1300
                                                     Richmond, VA 23219

                             (APPEARANCES CONT'D. ON FOLLOWING PAGE)

                                             (Pages 618 - 773)

                       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES



                                                         Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 2 of 156 PageID# 1930

                                                                                         619

      1    APPEARANCES:    (Cont'd.)

      2    FOR THE DEFENDANT:                HEIDI KUNS DURR, ESQ.
                                             Ogletree, Deakins, Nash, Smoak &
      3                                      Stewart, P.C.
                                             7700 Bonhomme Avenue, Suite 650
      4                                      St. Louis, MO 63015
                                               and
      5                                      JOHN B. FLOOD, ESQ.
                                             Ogletree, Deakins, Nash, Smoak &
      6                                      Stewart, P.C.
                                             1909 K Street, N.W.
      7                                      Washington, D.C. 20006

      8
           ALSO PRESENT:                     RACHEL COLANGELO
      9                                      RICHARD KATZ
                                             SUSAN HORNEKER
     10                                      JILL MECEY
                                             NICOLE H. NAJAM, ESQ.
     11                                      JOSEPH RUFO

     12
           OFFICIAL COURT REPORTER:          ANNELIESE J. THOMSON, RDR, CRR
     13                                      U.S. District Court, Third Floor
                                             401 Courthouse Square
     14                                      Alexandria, VA 22314
                                             (703)299-8595
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 3 of 156 PageID# 1931

                                                                                         620

      1                                   I N D E X

      2
                                           DIRECT    CROSS     REDIRECT       RECROSS
      3
           WITNESSES ON BEHALF OF
      4    THE PLAINTIFF:

      5    Lyn Salvo                         622      640         661              670

      6    Sienna Church                     673      678

      7    Joseph Rufo                       689
             (Recalled)
      8

      9    WITNESS ON BEHALF OF
           THE DEFENDANT:
     10
           Jill Church                       688
     11

     12

     13
                                          EXHIBITS
     14
                                                    MARKED              RECEIVED
     15
           PLAINTIFF'S:
     16
           No. 82                                                            649
     17        94                                                            654

     18
           DEFENDANT'S:
     19
           No. 290                                                           651
     20

     21

     22
           Closing Argument by Mr. Fox:                                   Page 700
     23
           Closing Argument by Mr. Flood:                                 Page 716
     24
           Rebuttal Argument by Mr. Fox:                                  Page 732
     25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 4 of 156 PageID# 1932

                                                                                           621

      1                      A F T E R N O O N       S E S S I O N

      2                                 (Jury out.)

      3                 THE COURT:   All right.     Mr. Fox, how many more

      4    witnesses do you have?

      5                 MR. FOX:   Just two, Your Honor.

      6                 THE COURT:   And they are all by deposition, or are

      7    they live?

      8                 MR. FOX:   They're both live.

      9                 THE COURT:   I'm sorry?

     10                 MR. FOX:   They're both live, Your Honor.

     11                 THE COURT:   All right.     That's fine.         So about what,

     12    another hour?

     13                 MR. FOX:   Yeah, maybe less.

     14                 THE COURT:   All right.     We gave you -- we sent, I

     15    know it was late last night, a proposed charge, and then we've

     16    had some -- I've tinkered with them a few more times.                   No one's

     17    gotten back to us about the charge yet, so I'm anticipating a

     18    short charging conference so we can get this case to the jury

     19    today, all right?

     20                 MR. FOX:   All right.

     21                 THE COURT:   All right.     Let's get the jury in.

     22                                 (Jury present.)

     23                 THE COURT:   All right.     Folks, you-all can have a

     24    seat.

     25                 Who's your next witness, Mr. Fox?




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 5 of 156 PageID# 1933

           Salvo - Direct                                                                622

      1                 MR. FOX:   Lyn Salvo, Your Honor.

      2                 THE COURT:   All right, Ms. Salvo.

      3                  LYN SALVO, PLAINTIFF'S WITNESS, AFFIRMED

      4                              DIRECT EXAMINATION

      5    BY MR. FOX:

      6    Q.   Could you state your name for the record, please.

      7    A.   Lyn Salvo.

      8    Q.   Okay.     Good afternoon, Ms. Salvo.       I have a few questions

      9    for you relating to the facts of this case, first starting with

     10    what's your position at Aclara?

     11    A.   I am the senior director of HR and organizational

     12    development.

     13    Q.   And you report to Michael Garcia, correct?

     14    A.   That is correct.

     15    Q.   Could I just very briefly hear about your duties as senior

     16    director of HR?

     17    A.   I'm sorry?

     18    Q.   Could I very briefly hear what your job duties are?

     19    A.   Yes.     As the senior director of HR, I'm the site leader

     20    for the St. Louis site of about 239 employees.             I am also a

     21    business partner for various specific businesses within Aclara,

     22    and then I also am in charge of organizational development for

     23    the entire organization of Aclara.

     24    Q.   Okay.     And is it -- you have a lot of responsibilities; is

     25    that correct?




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 6 of 156 PageID# 1934

           Salvo - Direct                                                                623

      1    A.     Yes.

      2    Q.     Okay.   And every once in a while, you said at your

      3    deposition, things do fall through the cracks?

      4    A.     I think for the most part, things sometimes do, but not

      5    always.

      6    Q.     How large is the Aclara organization?

      7    A.     Including the SGS organization, we have over a thousand

      8    employees, about 1,076 the last time I checked.

      9    Q.     Okay.   And you said at your deposition that there were,

     10    676 of them were SGS installers, correct?

     11    A.     That sounds about right.

     12    Q.     The turnover rate is high for those SGS installers, is it

     13    not?

     14    A.     Yes, it is.

     15    Q.     Why is that?

     16    A.     The turnover rate is high because it's a, it's a difficult

     17    job.   It's a job that requires people to be working in all

     18    kinds of weather outside, working with equipment that is

     19    volatile in nature in terms of electricity and gas and water

     20    that, that can create safety issues, and it's, and it's not a

     21    job that -- it's hard work, and it's not a job that people end

     22    up staying in for a long period of time.

     23    Q.     Do you know anything about the racial composition of the

     24    SGS installers?

     25    A.     I do not.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 7 of 156 PageID# 1935

           Salvo - Direct                                                                624

      1    Q.   You do not to this day?

      2    A.   I do not to this day.

      3    Q.   Okay.    Well, do you know this:      whether the SGS

      4    installers, whether a large proportion of them were people of

      5    color?

      6    A.   I do not.

      7    Q.   Is that not something you've investigated since this

      8    lawsuit was filed?

      9    A.   I have not investigated that.

     10    Q.   Do you ever recall being given training in retaliation?

     11    A.   Say that again, I'm sorry?

     12    Q.   Do you ever recall being given training in guarding

     13    against retaliation?

     14    A.   Yes.    I have been trained and I've also done training

     15    regarding retaliation in the workplace.

     16    Q.   You've done training yourself?

     17    A.   I've done training myself.

     18    Q.   Okay.    And you're fully familiar with the policies in the

     19    Aclara Code of Business Conduct governing good faith reporting

     20    of potential illegal activity, correct?

     21    A.   Yes, I am.

     22    Q.   Now, do you understand that Joey Rufo was looking to you

     23    for some level of mentorship in the HR arena?

     24    A.   I do, yes.

     25    Q.   And, and you would talk with him -- you talked with him




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 8 of 156 PageID# 1936

           Salvo - Direct                                                                625

      1    from time to time about that, right?

      2    A.   Yes, I have.

      3    Q.   And he expressed a lot of enthusiasm and exuberance; is

      4    that, is that fair?

      5    A.   That's fair.

      6    Q.   And did he emit a positive vibe as an employee within the

      7    organization?

      8    A.   When I first met him, yes, he did emit a positive vibe.

      9    Q.   He was never threatening with you or any other employee of

     10    Aclara, was he?

     11    A.   He was never threatening to me, but I can't answer about

     12    towards any other employee.

     13    Q.   I'd like you to take a look at Exhibit 22.              Okay.     This is

     14    an e-mail from yourself dated July 7, sent at 3:10 p.m.?

     15    A.   Yes.

     16    Q.   To Joey Rufo and Gina Petrella.         Can you, can you read it

     17    to the jury?

     18    A.   It says, "Beautiful.      Thanks.    I will look at it more

     19    closely this weekend, but great start!"

     20    Q.   Okay.     And Joey's e-mail is below that, correct?

     21    A.   Joey's e-mail is below that, correct.

     22    Q.   Okay.     And his going forward plans are identified in

     23    there, correct?

     24    A.   What was the question?      I'm sorry.

     25    Q.   Let me ask you this:      You understood he had sent a




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 9 of 156 PageID# 1937

           Salvo - Direct                                                                  626

      1    one-page e-mail, correct?

      2    A.   It didn't come through my screen as one page, but yes, it

      3    was -- but it was a lengthy e-mail to what I'm typically

      4    accustomed to.

      5    Q.   Okay.    Did you read Joey's e-mail before you responded?

      6    A.   I read about the first two lines of the e-mail just to

      7    kind of understand what the gist of the e-mail was about.                   I

      8    opened up the spreadsheet, and I looked at the spreadsheet very

      9    briefly just to see the columns on the spreadsheet, and then I

     10    closed it out, and I responded to him that it was a nice start

     11    and I would look at it in more detail later on.

     12    Q.   Okay.    And you did that around July 7, correct?

     13    A.   I did that on July 7, yes.

     14    Q.   Okay.    And Joey gave his report a month, a month later

     15    approximately, correct?

     16    A.   He sent, he sent the report out about a month later that

     17    indicated it had all of the July statistics in it, yes.

     18    Q.   So you had a month to tell him not to move forward with

     19    this if that was your intent, correct?

     20    A.   Well, when you say if that was my intent, I never went

     21    back and read that e-mail in totality.          I was just looking at

     22    the spreadsheet based on him completing the spreadsheet as we

     23    had asked him to do.

     24    Q.   Okay.    And you gave him no further guidance other than,

     25    "Beautiful.   Thanks.    I will look at it more closely this




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 10 of 156 PageID# 1938

           Salvo - Direct                                                                     627

       1   weekend, but great start," correct?

       2   A.    That is correct.      I gave no further detail.

       3   Q.    And you never told him:      No, the company doesn't want you

       4   to look at the -- doesn't want you to compare the EEO

       5   categories; don't do that.       Right?

       6   A.    That is correct.      I never told him not to do that, but I

       7   had not seen that e-mail, either, that bottom part.

       8   Q.    Had you actually read the e-mail, would you have told him

       9   not to perform the discrimination analysis?

     10    A.    I certainly would have called him to ask for more

     11    clarification of what that meant.

     12    Q.    Okay.    But you never did that, did you?

     13    A.    I never read that part, so no, I did not.

     14    Q.    And Gina Petrella, do you understand Gina Petrella's

     15    practice not to read e-mails that are over a certain length?

     16                  MS. DURR:    Objection.

     17                  THE COURT:    Sustained.

     18    BY MR. FOX:

     19    Q.    Do you have any practice like that, that you limit your,

     20    your review of e-mails to a certain length or --

     21    A.    I wouldn't call it a practice.            I know I get a lot of

     22    e-mails, and I usually can read in the first few lines of most

     23    e-mails what the content is about, and if it sounds like

     24    something that I need to get into in further detail, I will

     25    continue reading.     If not, I usually put it aside to take care




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 11 of 156 PageID# 1939

           Salvo - Direct                                                                 628

       1   of it later.

       2   Q.    Okay.    So let's move to Exhibit 33.         This is Joey's

       3   August 8 spreadsheet and EEO report, correct?

       4   A.    That's what it looks like, yes.

       5   Q.    And you recall receiving this document, don't you?

       6   A.    I recall receiving this document, yes.

       7   Q.    In around the same time it was sent, around August 8,

       8   correct?

       9   A.    About a month after the first one, August 8, correct.

     10    Q.    And then you did review this e-mail accompanying the

     11    document, correct?

     12    A.    I did but only after I was called attention to it.

     13    Q.    Who called it to your attention?

     14    A.    Gina Petrella.

     15    Q.    And did she indicate to you that the document disclosed

     16    disparity in the treatment of non-white employees versus white

     17    employees?

     18    A.    Not, not in those words, no.

     19    Q.    Did you review the content of the spreadsheet?

     20    A.    Not at that moment, no.

     21    Q.    Okay.    I'd like to show you Exhibit 23.           Let me just ask

     22    you this first before I show you the exhibit:              Did Ms. Petrella

     23    ever express to you the view that Joey had displayed initiative

     24    in preparing this spreadsheet?

     25    A.    I'm not sure I understand your question.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 12 of 156 PageID# 1940

           Salvo - Direct                                                                 629

       1   Q.      Did she ever say:   Hey, Joey showed some initiative in

       2   preparing this data for the company?

       3   A.      I don't remember those words, but I believe that in what

       4   you're going to show me, that's what it says.

       5   Q.      I'm just asking you if you recall her ever saying that.

       6   I'll move on if you don't.

       7   A.      I don't recall her saying that.

       8   Q.      Now, I'd like to take a look at Exhibit 34.             Do you see

       9   that?

     10    A.      It's not up yet.

     11    Q.      It will take a moment.

     12    A.      Okay.

     13    Q.      Did you review this EEO spreadsheet?

     14    A.      No, I did not.

     15    Q.      Okay.   Why didn't you scrutinize this, Ms. Salvo?

     16    A.      I didn't scrutinize it because at that point in time, it

     17    was a concern that Gina, who was our EEO and compliance

     18    specialist, was looking at that, and I don't know enough about

     19    these spreadsheets and the EEO analysis to be able to comment

     20    on them one way or the other.

     21    Q.      Do you know if she scrutinized it herself?

     22    A.      I don't know if she scrutinized it.         I know she looked at

     23    it.

     24    Q.      Other than what Joey did, was, was any monitoring ever

     25    done to determine if discipline wasn't meted out to employees




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 13 of 156 PageID# 1941

           Salvo - Direct                                                                 630

       1   based upon race?

       2   A.      Any monitoring, is that what you asked?

       3   Q.      Yes.

       4   A.      Not to my knowledge.

       5   Q.      Has anyone looked at the issue since, anyone including

       6   yourself in the organization, looked at the issue since Joey

       7   made the revelations?

       8   A.      Not to my knowledge.

       9   Q.      Just so the record is clear, so far as you know, the

     10    company has done no analysis of any kind, including a

     11    statistical analysis, to determine whether or not it's

     12    disciplining its employees who are non-white in a

     13    disproportionate fashion?

     14    A.      If the analysis had been done, I was not made aware of it.

     15    Q.      And that's true to today's date, correct?

     16    A.      I'm not sure I --

     17    Q.      As we sit here in the courtroom, you're not aware of it?

     18    A.      Well, since I have been part of reading some of the

     19    information, I've been made aware of it, yes.

     20    Q.      Okay.   I'm simply asking you if as you sit here today,

     21    you're not aware of any such analysis having been done?

     22    A.      As I'm sitting here today in terms of anybody saying to me

     23    specifically that analysis was done, I was not made aware of

     24    that.

     25    Q.      Okay.   Now, let's take a look at Plaintiff's Exhibit 43.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 14 of 156 PageID# 1942

           Salvo - Direct                                                                     631

       1   This is an e-mail exchange, and if you'd turn to page 2 and

       2   look at the e-mail at the top of the page?                 We'll expand that

       3   for you.

       4                 This is an e-mail from Jill Mecey to yourself and

       5   Gina Petrella saying, "Thanks, Lyn.             Gina, Lyn, and I will

       6   conduct the conversation with Joey hopefully no later than

       7   tomorrow morning.     He is IM-ing me and is very concerned that

       8   he is in trouble.     I would like to have the conversation as

       9   soon as possible."

     10                  Did you receive that e-mail?

     11    A.    Yes, I did.

     12    Q.    Okay.    And do you know why Joey was afraid he was in

     13    trouble?

     14    A.    I would guess that he's concerned he's in trouble based on

     15    a conversation that he and I had.

     16    Q.    Okay.    And did you -- were you aware that he had been told

     17    he may have put the company at risk?

     18                  MS. DURR:    Objection.     There's no evidence of that.

     19                  THE COURT:    Yeah, I'm sustaining the objection.

     20    BY MR. FOX:

     21    Q.    Okay.    Did, did you tell him he may have put the company

     22    at risk?

     23    A.    Not that I recall, no.

     24    Q.    Did you tell him or did you say to anyone the company

     25    needed to do damage control?




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 15 of 156 PageID# 1943

           Salvo - Direct                                                                  632

       1   A.    No.    I did not say that.

       2   Q.    Do you know what that means, damage control?

       3   A.    Yes.

       4   Q.    What does it mean in this context?

       5   A.    Damage control, if there is something done that needs to

       6   be corrected via interviews or other courses of action, then

       7   that takes place.

       8   Q.    Okay.    Did anything like that happen in this case?

       9   A.    Damage control?

     10    Q.    Yes.

     11    A.    Not to my knowledge, no.

     12    Q.    How could Joey have put the company at risk by disclosing

     13    the EEO data to yourself and Gina Petrella?

     14                  MS. DURR:    Lack of foundation.

     15                  THE COURT:    Sustained.

     16    BY MR. FOX:

     17    Q.    Okay.    Now, you contacted Joey to interrogate him about

     18    who he had supplied the report to, correct?

     19    A.    I had set up a meeting with Joey so that I could better

     20    understand his analysis that he had submitted to Gina and

     21    myself, yes.

     22    Q.    And the first thing you asked him was did he send it to

     23    anyone else, right?

     24    A.    No, that was not the first thing I asked him.

     25    Q.    That's something you asked him in the conversation,




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 16 of 156 PageID# 1944

           Salvo - Direct                                                                 633

       1   correct?

       2   A.    I did, yes.

       3   Q.    What was the first thing you asked him?

       4   A.    Who authorized him completing the information.

       5   Q.    And what did he tell you?

       6   A.    He didn't tell me anything.

       7   Q.    Did he refer you back to your e-mail?

       8   A.    No, he did not.

       9   Q.    Were you not aware of that e-mail at that point in time?

     10    A.    I was aware of the e-mail where I said, "Beautiful, great

     11    start," yes.

     12    Q.    Okay.

     13    A.    But that was not an authorization for him to proceed with

     14    an analysis on something I had not read.

     15    Q.    Did he not discuss that with you in the call, that you had

     16    sent that e-mail giving him a nod?

     17    A.    He did not discuss that on the call.

     18    Q.    Did you take notes of the call?

     19    A.    I don't remember if I did.      It was a short conversation.

     20    Q.    And when he asked -- he asked you if he was in trouble

     21    with the call, didn't he?

     22    A.    He did.

     23    Q.    And you said, "Are you in trouble?"           Then you, you

     24    scoffed, right?

     25    A.    No, I'm not a scoffer.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 17 of 156 PageID# 1945

           Salvo - Direct                                                                   634

       1   Q.    You're not denying you would have rephrased the question

       2   and then, and then --

       3   A.    When he asked me if he was in trouble, I told him that I

       4   did not know, that I was asking him these questions so that I

       5   further understood why he completed that analysis, and I needed

       6   to review those with Michael, and I would talk with him later.

       7   Q.    How did you conclude the call with him?               Didn't you tell

       8   him, "Are you in trouble?      Ha"?

       9   A.    No, I did not.

     10    Q.    How did you conclude it?

     11    A.    I said, "Thank you for the information, and we'll be in

     12    touch."

     13    Q.    Did you not ask him how he extracted the data?

     14    A.    I asked him where he got the data to complete the report.

     15    Q.    And he explained that to you, did he not?

     16    A.    He said he got it from personnel records.

     17    Q.    Okay.   And you said to him, "Oh, well, you have a need to

     18    know then," did you not?

     19    A.    I did not.

     20    Q.    You don't recall saying that?

     21    A.    I don't recall because I didn't say it.

     22    Q.    Well, you understood he, he told you he extracted the data

     23    on race from the Paycom system?

     24    A.    No, he did not say anything.         I scheduled the call.             I had

     25    four questions to ask him.      I asked him the four questions.                   He




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 18 of 156 PageID# 1946

           Salvo - Direct                                                                    635

       1   responded to me specifically on the four questions I asked.                        We

       2   closed out the call, and that was it.             He did not say what

       3   you're saying he said.

       4   Q.      What's your understanding as to how he -- let me ask you

       5   this:    Is there any way to get the data on race other than

       6   through the Paycom system in the company?

       7   A.      I don't --

       8                MS. DURR:    Objection.     Calls for speculation.

       9                THE COURT:    No, if she knows.         She's the head of HR.

     10                 THE WITNESS:    Doing EEO analysis is not in my area of

     11    expertise, so if I had to gather that information, I would have

     12    to get some kind of counseling or coaching as to where to pull

     13    information specifically for an EEO analysis.

     14    BY MR. FOX:

     15    Q.      You're the head of the EEO, and you're telling me you

     16    would need coaching to figure out where to get the data for

     17    race?

     18    A.      For an EEO report?   Yes.

     19    Q.      Are you familiar with the Paycom system at all?

     20    A.      I am familiar with the Paycom system and the WorkPlace

     21    system, which are both payroll systems of the company.

     22    Q.      Well, you're aware that the purpose of the system is to

     23    keep track of information relating to the employees, including

     24    demographic data, racial data, things like that?

     25    A.      I am aware but I never use those systems to pull




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 19 of 156 PageID# 1947

           Salvo - Direct                                                                 636

       1   information.     I have very specific reasons to be in those

       2   systems, and if I needed a race report, I would ask somebody

       3   else to run it.

       4   Q.    And you know what "EEO" means, don't you?

       5   A.    Yes, I do.

       6   Q.    Would you expect Ms. Mecey to know that?

       7   A.    She's new in her position.      I would not expect her to know

       8   it like I would know it after 25 years.

       9   Q.    How long was she with the company?

     10    A.    She's been with the company about six years, but she's

     11    been in that position for a little less than two.

     12    Q.    Okay.    And there was a lot of discussion about the EEO

     13    data when Joey released it, wasn't there?

     14    A.    I was involved in some of the discussion but not all of

     15    the discussion.

     16    Q.    Now, after you talked to Joey, you reported back to

     17    Mr. Garcia, correct?

     18    A.    Correct.

     19    Q.    You relayed to him your conversation with Joey, correct?

     20    A.    Correct.

     21    Q.    Okay.    And you didn't conduct any further inquiry of any

     22    kind as to whether Joey was authorized to access the data that

     23    you used in the report, did you?

     24    A.    No, I did not.

     25    Q.    Okay.    After issuing Joey a final written warning and




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 20 of 156 PageID# 1948

           Salvo - Direct                                                                 637

       1   performance improvement plan -- which you approved, correct?

       2   A.     I did not issue him a final written warning.              He was

       3   issued a written warning with the performance improvement plan.

       4   Q.     You approved that, whatever it was, right?

       5   A.     I was involved in helping Jill draft it, yes.

       6   Q.     And after that, you and Jill Mecey had a follow-up call

       7   with him, correct?

       8   A.     That is correct.

       9   Q.     And in that call -- and I don't want to replay it.                 We've

     10    already spent a lot of time in this trial, and I don't want to

     11    be duplicative, but did you and Jill Mecey not question Joey

     12    relentlessly on with whom he had shared the EEO report?

     13    A.     There was a question about who he had shared his written

     14    warning but not about who he shared the report with, no.

     15    Q.     Okay.   Why were you so concerned about him talking to

     16    other people, people like Alvin Jackson?

     17    A.     I'm not concerned that he would have talked to other

     18    people about a written warning.       That's certainly his choice to

     19    do so, but my understanding was he shared that with Alvin

     20    Jackson specific to telling him he was planning on contesting

     21    that, and contesting that, I'm not sure why he wouldn't have

     22    done that with his supervisor rather than go to somebody else.

     23    Q.     And you didn't, you didn't want him contesting it, did

     24    you?

     25    A.     I didn't want him what?    I'm sorry.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 21 of 156 PageID# 1949

           Salvo - Direct                                                                 638

       1   Q.    Contesting it.

       2   A.    He could contest it if he wanted to, but sharing that with

       3   somebody else without his supervisors, that was the concern.

       4   Q.    And he was told that they would take it -- you and Lyn

       5   Mecey would take -- you and Jill Mecey would take it as his

       6   resignation if he wouldn't stop doing that and stop talking

       7   about the performance improvement plan?

       8   A.    No, that was not in the context whatsoever.

       9   Q.    Is that correct?

     10    A.    No, that is not correct.

     11    Q.    Now, you were also involved, were you not, in approving

     12    the negative performance review that Joey was subjected to?

     13    A.    What do you mean by approving?

     14    Q.    You were aware of it, correct?

     15    A.    I was aware of the performance evaluation that Jill

     16    completed, yes.

     17    Q.    And she assigned to Joey a number of 1's in critical

     18    categories of evaluation like leadership, decision-making, and

     19    teamwork, correct?

     20    A.    What I remember, yes.

     21    Q.    Did Jill Mecey tell you that after he was put on the PIP,

     22    Joey had alerted her that he felt that it was retaliation?

     23    A.    I don't recall her saying that to me directly, no.

     24    Q.    Well, you learned -- did you learn he had raised a

     25    complaint about retaliation before this lawsuit, after he was




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 22 of 156 PageID# 1950

           Salvo - Direct                                                                 639

       1   put on the PIP?

       2   A.    Before the lawsuit?

       3   Q.    Yes.

       4   A.    No.

       5   Q.    You became aware of this lawsuit shortly after it was

       6   filed; is that correct?

       7   A.    Yes.

       8   Q.    Now -- and you were aware that Joey was fired after a

       9   lawsuit was filed, correct?

     10    A.    His job was eliminated --

     11    Q.    Did you raise --

     12    A.    -- after some time.

     13    Q.    -- or register some concerns as the head of HR around the

     14    fact that Joey had filed a lawsuit for retaliation that was

     15    still pending at the time that he was let go?

     16    A.    Did I voice any concern?

     17    Q.    Yes.

     18    A.    No, I did not.

     19    Q.    It did not concern you that that could be viewed as a

     20    separate, new act of retaliation?

     21    A.    It did not concern me based on the reason for the position

     22    elimination.

     23    Q.    Did anyone ever perform an internal investigation of

     24    Joey's initial charges of retaliation?

     25    A.    Not to my knowledge.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 23 of 156 PageID# 1951

           Salvo - Cross                                                                  640

       1   Q.    By the way, if an employee is threatening to their

       2   supervisor, is that something that would have been reported to

       3   you typically, assuming you were over the supervisor?

       4   A.    Say that question one more time?         I'm sorry.

       5   Q.    If an employee had been threatening to their supervisor,

       6   is that something you'd find out about for supervisors in your

       7   group?

       8   A.    If the supervisor reported it to me.

       9   Q.    Okay.    You would expect a supervisor to report any

     10    threatening behavior, would you not?

     11    A.    I can expect it, but it doesn't necessarily mean that

     12    somebody's going to report it to me, no.

     13    Q.    So if someone engaged in threatening behavior, would that

     14    be something as to which the company would take serious action

     15    against that employee typically?

     16    A.    Yes.

     17    Q.    Now, based upon your interactions with Joey, did he seem

     18    to you like the kind of person who'd be threatening?

     19    A.    I can't answer that.     I've never been in a situation where

     20    I might do something that he would want to threaten me.

     21                  MR. FOX:   I have no further questions.           Thank you.

     22                  THE COURT:   All right.   Cross-examination?

     23                               CROSS-EXAMINATION

     24    BY MS. DURR:

     25    Q.    First of all, you testified that right now, there's 766




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 24 of 156 PageID# 1952

           Salvo - Cross                                                                  641

       1   SGS installers.     Do you know how many installers there were at

       2   the end of July 2017?

       3   A.    At the end of July, there were about 350-some-odd

       4   installer numbers.

       5   Q.    Okay.    I wanted to quickly talk about the e-mail that's

       6   Plaintiff's Exhibit 22.      No, I'm sorry, oh, 22A.           My apologies,

       7   I'm looking at the wrong exhibit.        22A -- or 22, excuse me.

       8                 Now, at the bottom of this lengthy e-mail from

       9   Mr. Rufo is his paragraph that talks about going forward,

     10    right?

     11    A.    Correct.

     12    Q.    Okay.    When you talked to Mr. Rufo on August -- about

     13    August 10, I think you testified to, and you had the four

     14    questions, and one of them was who authorized you to do this

     15    report --

     16    A.    Yes.

     17    Q.    -- did you have in your mind -- were you, were you aware

     18    of this "Going forward" e-mail when you had that call with

     19    Mr. Rufo?

     20    A.    I don't remember the exact date.         I became aware of it

     21    somewhere around that time, but when I talked to him, I was not

     22    aware, I believe, of that particular statement.

     23    Q.    When you called Mr. Rufo on August 10, did you think you

     24    had authorized him to do any kind of EEO report?

     25    A.    I -- no, I did not authorize him to do any.               I wouldn't do




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 25 of 156 PageID# 1953

           Salvo - Cross                                                                  642

       1   any.   I wouldn't ask an office coordinator to do it.

       2   Q.     But you had assigned -- you and Gina had assigned Mr. Rufo

       3   to do some sort of a spreadsheet, right?

       4   A.     Correct.   Yes.

       5   Q.     Okay.   And it was to track discipline?

       6   A.     It was to track discipline.      Yes, correct.

       7   Q.     Okay.   For what population within SGS?

       8   A.     For the installers.

       9   Q.     Okay.   So it wasn't for the entire population of SGS?

     10    A.     No.   It was for the installers.

     11    Q.     Okay.   When you, when you talked to Mr. Rufo on

     12    August 10 and asked him who authorized the e-mail, did he

     13    mention your e-mail to you, saying:         Hey, Lyn, you did it.             You

     14    authorized me to do it?

     15    A.     No, he did not.

     16    Q.     During that call with you, did he say anything to you

     17    about that I think I'm -- I think that there's potential

     18    discrimination?

     19    A.     No, he did not.

     20    Q.     Are you certain about that?

     21    A.     I am 100 percent certain about that.

     22    Q.     Okay.   Did he tell you that he thinks there's a clear

     23    majority of the discipline that passed my desk seemed to

     24    involve employees who were either black or multiracial?

     25    A.     No, he did not.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 26 of 156 PageID# 1954

           Salvo - Cross                                                                   643

       1   Q.     Did he talk anything about, you know, disparity could be

       2   indicative of potential intentional systemic discrimination?

       3   Did he use those words?

       4   A.     I'm sorry, no, he did not.

       5   Q.     Are you certain of that?

       6   A.     I am very certain that he did not.

       7   Q.     Is it possible that you misunderstood and he said

       8   something similar but he didn't use quite those words?

       9   A.     No.   As I said, I had four questions to ask him.                I asked

     10    him.   He replied directly to those questions, and the call was

     11    ended.

     12    Q.     Okay.    Did he tell you that, well, you know, I've been

     13    seeing a trend since I started doing this tracking of

     14    discipline in June, and that's continued unabated since?

     15    A.     No, he did not.

     16    Q.     Did you -- did he tell you -- well, strike that.

     17                   Did you ask him:   What do the numbers mean?

     18    A.     I don't recall asking him that question, no.

     19    Q.     Okay.    Did -- do you remember if he said anything like:

     20    No, numbers, this means that employees who self-identify as

     21    black or multiracial are greatly overrepresented?

     22    A.     No, he did not say anything like that.

     23    Q.     Did he say in the call:     I said employees who

     24    self-identify as white are greatly underrepresented in Aclara's

     25    disciplinary action?"




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 27 of 156 PageID# 1955

           Salvo - Cross                                                                  644

       1   A.    No, he did not say anything like that.

       2   Q.    Did you ask him if he had access to employees' salary

       3   information?

       4   A.    No, I did not.

       5   Q.    Okay.    Did you ask if he had any previous experience doing

       6   analysis?

       7   A.    Yes, I did.

       8   Q.    Okay.    And what did he tell you?

       9   A.    He told me that at a former job, he had done analysis --

     10    similar analysis.

     11    Q.    Did he tell you that he had done EEO analysis?

     12    A.    No.   Not specifically, no.

     13    Q.    Did he explain further or did you ask any further

     14    questions about what kind of analysis he had done at his

     15    previous job?

     16    A.    I don't recall, but I did ask him if he had experience in

     17    statistics and had taken statistician type of classes or was

     18    aware of that.

     19    Q.    And what did he say?

     20    A.    He -- I don't remember his response.

     21    Q.    Okay.    And then did he ask you then, "Am I in trouble or

     22    something?"

     23    A.    He asked me if he was in trouble.

     24    Q.    Okay.    And what did you say?

     25    A.    I told him that, the phone call, I needed to determine and




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 28 of 156 PageID# 1956

           Salvo - Cross                                                                  645

       1   understand the analysis that he had provided us, and I told him

       2   I was going to take the information and his answers from the

       3   questions and review them with my supervisor.

       4   Q.    Okay.   And then did you have any follow-up calls with

       5   Mr. Rufo about the EEO report?

       6   A.    I did not.

       7   Q.    Okay.   Now, I know you testified that you weren't aware if

       8   the company had done any further analysis.             Is it possible they

       9   had done any further analysis?

     10    A.    It is possible, but again, since that EEO doesn't fall

     11    under my areas of specialty, they might not have brought me

     12    into that conversation.

     13    Q.    Okay.   Now, now, you testified that you were aware of the

     14    performance review?

     15    A.    Yes.

     16    Q.    Mr. Rufo's performance review?

     17    A.    I was aware of it, yes.

     18    Q.    Okay.   And were you involved in the preparation of that

     19    performance review?

     20    A.    No, I was not.

     21    Q.    Okay.   When did you first see the performance review?

     22    A.    The performance review process is something that I oversee

     23    for the entire organization, so I do get an opportunity to

     24    review documents and review reports related to ratings of

     25    employees.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 29 of 156 PageID# 1957

           Salvo - Cross                                                                  646

       1   Q.    Okay.   Well, when did -- did you see Mr. Rufo's

       2   performance review before it was finalized and given to him, or

       3   was it after?

       4   A.    I don't remember, but I do know what his scoring was.                   I

       5   do know what his overall performance was prior to the

       6   completion of the performance appraisal process for the

       7   company.

       8   Q.    Well -- okay.    I want to turn your attention to

       9   Plaintiff's Exhibit 72 -- oh, no, excuse me, that's the

     10    wrong -- it's 78.

     11    A.    Okay.

     12    Q.    Okay.   On the second page and third page, there's scores

     13    of competencies -- in Section 2, competencies?

     14    A.    Yes.

     15    Q.    Employee rating.

     16    A.    Yes.

     17    Q.    First of all, so you know, this is -- let's -- before we

     18    go into that, this -- there's been testimony that this

     19    performance review was given to Mr. Rufo by Ms. Mecey in April

     20    of 2018.

     21    A.    Okay.

     22    Q.    And for this year, which was the 2017 performance review

     23    year, was that unusual, to be late for managers to be giving

     24    reviews?

     25    A.    Typically, typically, it would be.          We were running very




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 30 of 156 PageID# 1958

           Salvo - Cross                                                                  647

       1   behind on performance appraisals that year.             We weren't

       2   finishing up until December and later.           Managers may have

       3   completed scoring, but some of the reviews weren't reviewed

       4   with the employee until a later time period.              Not what we

       5   prefer but that's -- that year was kind of tough on us.

       6   Q.    Do you know why it was kind of tough?

       7   A.    Well, there were some negotiations or some understanding

       8   of kind of having Hubbell purchase us, and there were a lot of

       9   departments, HR included and finance, that were working on

     10    these integration plans, and it created a lot of extra work

     11    where unfortunately, for lack of better terms, it may not have

     12    been of a higher priority of getting this done.

     13                  In terms of reviewing them with employees, the scores

     14    were done, but not reviewing them with the employees until

     15    later.

     16    Q.    Okay.    Do you know if that was something that besides Jill

     17    Mecey, that other managers were late on doing?

     18    A.    Yeah.    Sorry, yes.

     19    Q.    Okay.    So you said that you reviewed these scores on the

     20    competencies.     At the end of the day, was Mr. Rufo a high,

     21    medium, or low performer?

     22    A.    Based on these scores, he would have been a low performer.

     23    Q.    Okay.    Now, just so we can understand the scores, on page

     24    2, under the competencies, when Ms. Mecey gave -- and Ms. Mecey

     25    gave Mr. Rufo a 3 for professional knowledge.              Is that a low




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 31 of 156 PageID# 1959

           Salvo - Cross                                                                     648

       1   score?

       2   A.     No.   According to our scale, that would have been --

       3   scores go from 1 to 5.       5 would be certainly exceeds

       4   expectations in all areas of the job.             A 1 would be below

       5   expectations and critical areas of the job need improvement,

       6   and a 3 is solid -- minimum expectations of the job are being

       7   met.

       8   Q.     Okay.    So if Ms. Mecey had actually raised that score to a

       9   4, that would be a -- that would actually be a more than

     10    meeting minimum expectation?

     11                   THE COURT:   Mr. Fox?

     12                   MR. FOX:   Objection, Your Honor.

     13                   THE COURT:   I'm sorry?

     14                   MR. FOX:   Objection.    It's redundant.

     15                   THE COURT:   Yeah, it's cumulative.           We're going to

     16    sustain the objection.

     17    BY MS. DURR:

     18    Q.     I mean, he read through the other scores?

     19                   THE COURT:   It's redundant.       Let's go.

     20    BY MS. DURR:

     21    Q.     Okay.    Now, are you aware if merit increases are standard

     22    throughout the company for all employees?

     23    A.     Merit increases is part of the performance appraisal

     24    process, but they're not standard.            In other words, an employee

     25    may not receive a merit increase based on performance if they




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 32 of 156 PageID# 1960

           Salvo - Cross                                                                  649

       1   did not perform well the previous year.

       2   Q.    Okay.    Did you -- do you know if all of the direct reports

       3   for Jill Mecey for the 2017 year, if they received a merit

       4   increase?

       5   A.    For the 2017 year?     I believe two of the employees would

       6   not have received an increase in the 2017 year.

       7   Q.    Okay.    I'm going to turn your attention to Plaintiff's

       8   Exhibit 82.

       9                 THE COURT:   I'm not positive that's in, so any

     10    objection?     Again, can't be objections, it plaintiff's, so it's

     11    in.

     12                  (Plaintiff's Exhibit No. 82 was received in

     13    evidence.)

     14    BY MS. DURR:

     15    Q.    And I know it's a little bit small, but are you familiar

     16    with this document, Ms. Salvo?

     17    A.    Yes.    It looks like a summary of performance ratings given

     18    to employees over a three-year period.

     19    Q.    Okay.    Let's see here.   Do you have -- have you ever seen

     20    these types of charts before?

     21    A.    Yes.    They are part of charts that we've compiled as part

     22    of the merit increase and performance review summaries.

     23    Q.    Okay.    And is this information actually that's part of

     24    this litigation that was requested of you to provide?

     25    A.    I was asked to supply it, yes.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 33 of 156 PageID# 1961

           Salvo - Cross                                                                  650

       1   Q.    Okay.   And the, and the information on here is true and

       2   accurate to the best of your knowledge, right?

       3   A.    Yes, it is.

       4   Q.    Okay.   So, for example, in 2015 for the two reports for

       5   Ms. Mecey, it reflects that there were no increases for those

       6   folks, right?

       7   A.    That's correct.

       8   Q.    And then in 2016, there was an increase for one employee

       9   at 1.75 percent and another employee at 2.4 percent, but then

     10    the third employee, Patty Schultz, got 0 percent merit

     11    increase, correct?

     12    A.    That's correct.

     13    Q.    And then for the 2017 year, Zana Scott got a 3 percent

     14    merit increase?

     15    A.    Um-hum, correct.

     16    Q.    And Donna Lapeyrouse and Mr. Rufo got no merit increases,

     17    right?

     18    A.    Correct.

     19    Q.    Now, you talked about the policy of the company, that

     20    there's no policy of retaliation, correct?

     21    A.    I'm sorry?

     22    Q.    Does the company have a no retaliation policy?

     23    A.    Yes, they do.

     24    Q.    Okay.   Do you know where that statement is for Aclara?

     25    A.    Well, we have a no retaliation policy that's that; we have




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 34 of 156 PageID# 1962

           Salvo - Cross                                                                     651

       1   a Code of Business Conduct and Ethics; and there would be a

       2   section there on no retaliation; and then we also have some

       3   online training that employees are to take on business conduct

       4   and ethics that also includes information on no retaliation.

       5   Q.      Okay.    And I want to turn -- I want to turn your attention

       6   to Defendant's Exhibit 290.

       7                   And I don't know that it's been admitted, so I move

       8   to have it admitted.

       9                   THE COURT:    Any objection to 290?

     10                    MR. FOX:    Probably not.    We haven't objected so far.

     11                    No objection, Your Honor.

     12                    THE COURT:    All right.    It's in.

     13                    (Defendant's Exhibit No. 290 was received in

     14    evidence.)

     15                    MS. DURR:    Defendant's Exhibit 290 -- why don't you

     16    go to the first page first so she can identify it.

     17    BY MS. DURR:

     18    Q.      Is this the Aclara Code of Business Conduct that you were

     19    referencing?

     20    A.      Yes.

     21    Q.      Okay.    And I want to turn your attention to the sixth

     22    page.

     23                    And blow it up.

     24                    Is there a section that's headed -- with the header

     25    "Retaliation Prohibited"?




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 35 of 156 PageID# 1963

           Salvo - Cross                                                                   652

       1   A.    Yes, there is.

       2                 MS. DURR:   Okay.   And would you blow that up?              Okay.

       3   BY MS. DURR:

       4   Q.    And is that the no retaliation policy that you were

       5   referencing?

       6   A.    That is one of the policies, but yes, that, that

       7   particular verbiage is shown in all of the policies.

       8   Q.    Okay.    To your knowledge, that is the statement of Aclara

       9   prohibiting retaliation, correct?

     10    A.    Correct.

     11    Q.    And then for the entire time that you worked at -- that

     12    Mr. Rufo worked at Aclara, did you have an understanding that

     13    this policy was in place?

     14    A.    Yes.

     15    Q.    And did you have an understanding that you are not

     16    supposed to retaliate against people who make complaints of --

     17    A.    No employee is to retaliate against anybody who makes a

     18    complaint.

     19    Q.    Okay.    And that you understand that if you were to have

     20    been found to have retaliated against somebody in violation of

     21    their policy, that you could suffer discipline?

     22    A.    Yes.

     23    Q.    Okay.    And then, and then -- you said that you have

     24    provided training to -- about, about discrimination or

     25    retaliation?




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 36 of 156 PageID# 1964

           Salvo - Cross                                                                  653

       1   A.    We have provided training for supervisors, core leadership

       2   classes, that we went around and we met with supervisors and we

       3   talked about what it takes to be a supervisor, the rules of

       4   do's and don'ts in terms of working with employees, and there

       5   was a section that also talked about retaliation and discipline

       6   of employees.

       7   Q.    Well, I'm sorry, when you said supervisors, was this all

       8   Aclara's supervisors, or could you provide some context to this

       9   jury as to who you're talking about?

     10    A.    Yes.    One of our legal counsel and myself had put together

     11    a training program, and we went out to all of the SGS sites,

     12    and we met with the program managers and the project managers

     13    and the field supervisor to conduct this training.

     14    Q.    Okay.    And when did you do this training?

     15    A.    We started developing the classes around July-August, and

     16    we started doing the training, I want to say, in September --

     17    Q.    Okay.

     18    A.    -- October of the year.

     19                  THE COURT:   I'm sorry, what year?

     20                  THE WITNESS:   Oh, I'm sorry, 2017.

     21    BY MS. DURR:

     22    Q.    And I want to turn your -- pull up Plaintiff's Exhibit 94.

     23                  I don't believe this has been admitted in.              We'd move

     24    to move its admission.

     25                  THE COURT:   All right.   It's in.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 37 of 156 PageID# 1965

           Salvo - Cross                                                                   654

       1                 (Plaintiff's Exhibit No. 94 was received in

       2   evidence.)

       3   BY MS. DURR:

       4   Q.    Is this the PowerPoint slide of the presentation that you

       5   and -- who is the other person that presented?

       6   A.    Tim.

       7   Q.    Tim who?

       8   A.    I forgot his last name, I'm sorry.           I'm nervous.

       9   Q.    Okay.    Is this a slide of what -- is this a PowerPoint

     10    presentation of your program?

     11    A.    Yes, it is.

     12    Q.    Okay.    And I want to turn your attention to page 94-54.

     13    Was the topics or items, the issues to consider that's shown on

     14    Defendant's -- or Plaintiff's Exhibit 94-54, was that addressed

     15    with the SGS supervisors?

     16    A.    Yes, it was.

     17    Q.    Okay.    Okay.   And then one last housekeeping matter:

     18    The -- do you know which -- was there a progressive discipline

     19    policy or some type of disciplinary policy that would apply to

     20    office -- to an office coordinator position in Herndon?

     21    A.    It would be the corrective action guidelines.

     22    Q.    Okay.    I'm going to turn your attention to Defendant's

     23    Exhibit 302.

     24                  THE COURT:    Any objection to 302?

     25                  MS. DURR:    I think it was admitted already.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 38 of 156 PageID# 1966

           Salvo - Cross                                                                    655

       1                 THE COURT:    All right.

       2                 MR. FOX:    No, Your Honor.

       3                 THE COURT:    All right.    It's in.

       4   BY MS. DURR:

       5   Q.    Sorry, Ms. Salvo, I know it's kind of small to read.

       6   A.    It's small.

       7   Q.    Okay.    Is that the corrective action guidelines that you

       8   were referencing?

       9   A.    Yes, it is.

     10                  MS. DURR:    Okay.   And if you could scroll a little

     11    bit up, Susie, to "Practice," with the bullet points?                    Okay.

     12    And the paragraph afterwards?        Up a little bit, I'm sorry.

     13    BY MS. DURR:

     14    Q.    Can you see it, Ms. Salvo, "Practice"?

     15    A.    I can.    It's small, but yes.

     16    Q.    And to your knowledge, is that an accurate statement of

     17    the discipline policy that would have been applicable to

     18    Mr. Rufo?

     19    A.    Yes.

     20    Q.    Okay.    Now, I want to turn your attention to Plaintiff's

     21    Exhibit 87.

     22                  THE COURT:    That's already in evidence.

     23    BY MS. DURR:

     24    Q.    This is another progressive disciplinary policy, correct?

     25    A.    Correct.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 39 of 156 PageID# 1967

           Salvo - Cross                                                                  656

       1   Q.      Okay.    Does this apply to an office coordinator position

       2   in Herndon?

       3   A.      No.    This was written specifically for the SGS installers'

       4   employee handbook.

       5   Q.      Okay.    And how much interaction did you have with Mr. Rufo

       6   during the entire time that he worked for the company?

       7   A.      He didn't directly report to me, so off and on but not

       8   much.

       9   Q.      Okay.    Did you ever meet with Mr. Rufo face to face?

     10    A.      Yes.    I met him at an operations meeting, an SGS

     11    operations meeting that was conducted in St. Louis in June.

     12    Q.      Okay.    Did he do anything at that meeting that raised any

     13    concern with you?

     14    A.      There was a point in the presentations where Gina Petrella

     15    and I were actually taking that employee handbook and reviewing

     16    it with the project managers to kind of help them understand it

     17    was a new process, it was a new way of doing things that they

     18    hadn't been accustomed to at all, and we were presenting that,

     19    and one of the project managers asked me a question, and before

     20    I could answer it, Joey Rufo jumped in and answered the

     21    question instead of me.

     22    Q.      Why was that a problem?

     23    A.      It was a problem because his role in that meeting and

     24    because this was all new to the group, one, one problem was the

     25    knowledge that, that he had about the process itself, and the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 40 of 156 PageID# 1968

           Salvo - Cross                                                                  657

       1   second one was he was asked to come to that meeting so he could

       2   sit and observe and understand, number one, SGS a little bit

       3   better, but sit there and just observe, you know, the

       4   interactions of the, of the group itself.

       5   Q.    Did you address that issue with Mr. Rufo?

       6   A.    I did not address it with him directly.             I let his

       7   supervisor know that that had happened.

       8   Q.    Who was his supervisor that you went to?

       9   A.    Jill Mecey.

     10    Q.    Okay.    And did you direct or ask Ms. Mecey to do anything?

     11    A.    Typically when I observe something for somebody who's not

     12    my direct report, I will talk to the supervisor.               I will let

     13    them know what's occurred, and then I ask them what they would

     14    like to do.     Sometimes it's they want me to talk to the person.

     15    Other times, it's they want to handle it themselves.

     16                  And I usually go with what the supervisor recommends

     17    or wants to do, and in that case, Jill Mecey said that she

     18    would talk to him about it because she's the one who invited

     19    him and set the expectation up for him.

     20    Q.    Okay.    Now, did Mr. Rufo ever express to you that he was

     21    interested in an HR position?

     22    A.    Yes, he did on two occasions.

     23    Q.    Oh, on two occasions.     Tell us about the first occasion.

     24    A.    Right after the SGS operations meeting, during that

     25    meeting, we had told the group that even though I was the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 41 of 156 PageID# 1969

           Salvo - Cross                                                                  658

       1   business partner, we were thinking and looking at adding

       2   another additional HR manager role that would report to me, and

       3   that person would help me with the administration and just kind

       4   of working through all of the other things that were going on

       5   in SGS, because my job was increasingly growing bigger with SGS

       6   on board.

       7                 So he had sent me an e-mail right after that asking

       8   me that he had heard that come up in the meeting, and he was

       9   interested in talking to me about putting his hat in the ring

     10    to be considered for that position.

     11    Q.    Okay.    I'm going to turn your attention to Plaintiff's

     12    Exhibit 15.     This is an e-mail from Mr. Rufo to you dated

     13    June 16, 2017.     The subject line is "This week."            Is this the

     14    e-mail you were just describing to the jury?

     15    A.    Yes, it is.

     16    Q.    Where he's asking you about, you know, this potential HR

     17    position?

     18    A.    Yes.

     19    Q.    Okay.    And then you said -- I'm sorry, after the e-mail,

     20    did you actually have a conversation with him?

     21    A.    I did.    I don't know exactly when, but I did follow up

     22    because I wanted to respond to his request.

     23    Q.    What did you say?

     24    A.    I -- at that point in time, we were still working out the

     25    details of the position, but I did tell him that I did not




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 42 of 156 PageID# 1970

           Salvo - Cross                                                                   659

       1   believe he had enough experience to do with his job what we

       2   envisioned that job to be, that he didn't have the employee

       3   relations experience we needed, he didn't have the operations

       4   field experience that we needed as well to do that job in an

       5   effective manner.

       6   Q.      Okay.    And then you said there was a second time that he

       7   brought it up -- or made you aware that he was interested in an

       8   HR position?

       9   A.      Yes.    This was about July, beginning of July, and he had

     10    sent me another e-mail asking that I would reconsider his

     11    interest in being put into that position, and he laid out what

     12    he thought his qualifications were specific to taking on that

     13    role.

     14    Q.      Okay.    And turn your attention to Plaintiff's Exhibit 24.

     15    The bottom portion, there's an e-mail from Mr. Rufo to you

     16    dated July 6, 2017.       Subject line is "For your consideration."

     17                    Is this the e-mail that you were just telling the

     18    jury about?

     19    A.      Yes, it is.

     20    Q.      Okay.    And did you have a follow-up -- any follow-up

     21    communication with Mr. Rufo about his request that you consider

     22    him?

     23    A.      On this particular e-mail, again, I know he had asked me

     24    to reconsider, but I don't remember having an exact

     25    conversation with him at that point.           I let Jill know that he




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 43 of 156 PageID# 1971

           Salvo - Cross                                                                    660

       1   had, had asked me to put the request in to, to take the job.

       2   Q.    Okay.    Did you consider him for that HR position?

       3   A.    No, I did not.

       4   Q.    And why not after you -- you reviewed his e-mail with,

       5   with the bullet points he had about why he should be

       6   interviewed, right?

       7   A.    Yes, I did.

       8   Q.    Okay.    Did that change his mind at all?

       9   A.    No.    What he listed here weren't enough skill sets of what

     10    we were looking for specific to that position:                again, somebody

     11    that had a lot of operational field experience, knew the

     12    population, and also somebody who had a lot of employee

     13    relations experience that they could work with.

     14    Q.    Okay.    I wanted to -- last question:           I just want to go

     15    back to your "Beautiful-Thanks" e-mail.             You said that -- did

     16    you ever get that e-mail forwarded to you by Jill Mecey?

     17    A.    Yes.    Jill, Jill forwarded it to me.

     18                  MS. DURR:    Okay.   I want to put up Defendant's

     19    Exhibit -- oh, wait.       I think I need to enter it.             We'd like to

     20    use Defendant's Exhibit 281 and move for its admission.

     21                  THE COURT:    Any objection?

     22                  MR. FOX:    No, Your Honor.

     23                  THE COURT:    It's already in, isn't it?

     24                  MR. ROLLINS:   It's already in.

     25                  THE COURT:    Is it already?      Okay.     That's what I




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 44 of 156 PageID# 1972

           Salvo - Redirect                                                                  661

       1   wanted to make sure.

       2   BY MS. DURR:

       3   Q.     Okay.    Defendant's Exhibit 281, at the very top, the

       4   subject line is "Violations and Determinations Tracking," and

       5   at the bottom is the "Beautiful-Thanks" e-mail that you've

       6   already testified about.        And then on August 14, 2017, Jill

       7   Mecey forwarded that e-mail with your response, correct?

       8   A.     Correct.

       9   Q.     Okay.    And at the bottom of this long e-mail is the "Going

     10    forward" e-mail, right?

     11    A.     Correct.    Yes.

     12    Q.     Okay.    Do you think you read that e-mail -- the "Going

     13    forward" paragraph on August 14, 2017?

     14    A.     On August -- when she sent it to me?

     15    Q.     Yes.

     16    A.     That's when I read it, because she had indicated that he

     17    had sent it to her because that's what he assumed my approval

     18    was.

     19    Q.     Okay.    Before August 14, 2017, had you ever read the

     20    "Going forward" e-mail?

     21    A.     No.

     22                   MS. DURR:    Okay.   No further questions.

     23                   MR. FOX:    I have some.

     24                   THE COURT:    Yes, redirect.

     25                                REDIRECT EXAMINATION




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 45 of 156 PageID# 1973

           Salvo - Redirect                                                                662

       1   BY MR. FOX:

       2   Q.    You said EEO is not your area, yet you're training people

       3   on retaliation for protected activity?

       4   A.    Yes.

       5   Q.    Okay.    And Exhibit 94, which we just looked at, that's

       6   your training people for protected activity, correct?

       7   A.    Yes.

       8                 MR. FOX:    Let's put that up again.         Let's put up the

       9   first slide.     Let's put up the progressive discipline slide.

     10                  MR. KATZ:    Can you give me the number?

     11                  MR. FOX:    94-28.

     12    BY MR. FOX:

     13    Q.    "Progressive Discipline + Due Process equals Just Cause."

     14    You drafted that, correct?

     15    A.    Tim -- our legal counsel drafted these particular slides

     16    related to progressive discipline and due process.

     17    Q.    And you presented this PowerPoint, did you not?

     18    A.    I presented it with him.      He and I co-facilitated this.

     19    He presented this particular slide.

     20    Q.    Was Joey Rufo given due process when he was put on a PIP?

     21                  MS. DURR:    Object to the form.       Object.

     22                  THE COURT:    Overruled.

     23                  THE WITNESS:    Oh, I'm sorry.

     24    BY MR. FOX:

     25    Q.    Was Joey Rufo given due process when he was put on a PIP?




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 46 of 156 PageID# 1974

           Salvo - Redirect                                                                 663

       1   A.    Yes, he was.

       2   Q.    You said you hadn't even read his EEO analysis, Exhibit

       3   34A, correct?

       4   A.    That's correct.

       5   Q.    Yet you put him on a PIP because he had done that

       6   analysis?

       7   A.    I did not put him on a PIP because he had done an

       8   analysis.

       9   Q.    Yeah, I heard that, too.       You weren't involved in putting

     10    him on a PIP; is that your testimony?

     11    A.    When you say I wasn't involved, I wasn't involved in

     12    putting him on a PIP.       Jill Mecey put him on the PIP.

     13    Q.    Well, let's look at the drafting history of the PIP, and

     14    let's look at Exhibit 40.

     15                  THE COURT:   Well, counsel, let's not wordsmith this,

     16    all right?     Come on.

     17    BY MR. FOX:

     18    Q.    Okay.    Let me ask this very quickly:           You drafted the

     19    draft of the PIP that's Exhibit 40, and you supplied it to Jill

     20    Mecey, did you not?

     21    A.    Gina Petrella and I helped Jill put it together.

     22                  MR. FOX:    Okay.   Let's put up 40.        And if we can go

     23    to the first page?

     24    BY MR. FOX:

     25    Q.    The first page indicates that you had sent this to Jill




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 47 of 156 PageID# 1975

           Salvo - Redirect                                                                  664

       1   Mecey, correct?

       2   A.    Correct.

       3   Q.    And this is a draft of the PIP?

       4   A.    This is a draft of the -- this is one of the drafts of the

       5   PIP, correct.

       6   Q.    Without going through the other exhibits, you're on all

       7   the other PIP drafts, too, are you not?

       8   A.    Correct.

       9   Q.    Okay.    And let's turn to Exhibit 94 that you drafted, and

     10    let's look at page 94-32.        "7 Questions to Discipline and

     11    Discharge."     First question:     "Did your employee know the rule

     12    and consequences?"

     13                  Do you see that?

     14    A.    Yes, I do.

     15    Q.    Do you know if Joey Rufo knew that he wasn't supposed to

     16    report on disparities in, in treatment of persons who were

     17    disciplined at the company based upon race?

     18    A.    I don't know what he knew regarding what his knowledge was

     19    of reporting or not reporting it, but he did not have approval

     20    to do so.

     21    Q.    Do you have any reason to believe he didn't report it in

     22    good faith, his belief as to what was happening?

     23    A.    I can't answer that.       I'm not --

     24                  MS. DURR:   Objection.     Calls for speculation.

     25                  THE WITNESS:   I don't know what his intent or




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 48 of 156 PageID# 1976

           Salvo - Redirect                                                                   665

       1   motivation was.

       2   BY MR. FOX:

       3   Q.    Okay.    Let's look at the fourth question you raised here:

       4   "Did you conduct a fair investigation?"               Do you see that?

       5   A.    Yes.

       6   Q.    Now, it's your testimony Jill Mecey did not report to you

       7   that Joey had complained that he was put on a PIP because he

       8   reported potential discrimination against African Americans?

       9   A.    I'm sorry, what was your question again?

     10    Q.    Let me repeat it:      Is it your testimony that Jill Mecey

     11    did not report to you that Joey had told her he was put on a

     12    PIP because he had pointed out racial discrimination in the

     13    disciplinary process?

     14    A.    Jill Mecey did not inform me of that.

     15    Q.    Okay.    Had you been informed of that, wouldn't it have

     16    been critical for the company to conduct a fair investigation?

     17                  MS. DURR:    Objection.     Calls for speculation.

     18                  THE COURT:    No, if you know.         I mean, the head of HR

     19    should have a sense of that.

     20                  THE WITNESS:   If that had been reported to me, it

     21    would require an investigation.

     22    BY MR. FOX:

     23    Q.    Skip ahead.    Seventh one:        "Does your penalty match the

     24    offense?"     How do you interpret that directive?

     25    A.    Exactly as it says:      "Does your penalty match the




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 49 of 156 PageID# 1977

           Salvo - Redirect                                                               666

       1   offense?"    He was put on a PIP, but he was not put on a PIP

       2   purely for doing an analysis.       There were other factors related

       3   to his judgment that called out that PIP.

       4                And it's a performance improvement plan, so it gives

       5   him an opportunity to improve on the factors that have been

       6   provided to him.

       7   Q.    Did the penalty match the offense?

       8   A.    The penalty of the performance improvement plan?

       9   Q.    Yes.

     10    A.    It's a performance improvement plan.           Yes, it did.

     11    Q.    The next slide, "Issues to Consider."            94, page 54,

     12    please.

     13    A.    Yes.

     14    Q.    "Issues to Consider," the first one is:             "Disparate

     15    Treatment Based on Protected Classes."           That's Item No. 1,

     16    correct?

     17    A.    Correct.

     18    Q.    Why is that an important issue to consider in any

     19    investigation of discrimination?

     20    A.    I don't know enough about disparate treatment to be able

     21    to give an answer that is credible enough for you.

     22    Q.    Well, you were conducting this seminar and presenting

     23    these slides, were you not?

     24    A.    I was not conducting this slide.         This was legal counsel

     25    that was conducting this slide.       I basically gave other sides




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 50 of 156 PageID# 1978

           Salvo - Redirect                                                                     667

       1   that I presented based on human resources actions but not on

       2   legal actions.

       3   Q.    The second item is:      "Has the Company followed its own

       4   policy?"    Why is that important?

       5                 MS. DURR:    Objection.     Lack of foundation since the

       6   witness has testified she didn't present on this slide.

       7                 THE COURT:    Did you present anything on this slide?

       8                 THE WITNESS:   On this slide, no.            That was Tim's.

       9                 THE COURT:    Then I'm going to sustain the objection.

     10    Let's move on.

     11    BY MR. FOX:

     12    Q.    Okay.    Let's look at the next slide, 94-74.

     13                  THE COURT:    Did you, did you prepare this slide?

     14                  THE WITNESS:   No.   That was Tim.

     15                  THE COURT:    Did you present on this slide at all?

     16                  THE WITNESS:   Did I present on this slide?                 No.    I

     17    might have clicked to that slide, but I did not present on that

     18    slide.

     19                  THE COURT:    All right.      Then let's move on.

     20    BY MR. FOX:

     21    Q.    Okay.    I want to ask you a question about dropping the

     22    ball, though, in the context of these matters that relate to

     23    this case.     Do you not acknowledge some responsibility for

     24    dropping the ball in sending the e-mail to Joey that you sent

     25    giving him a green light to do the analysis?




                                                   Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 51 of 156 PageID# 1979

           Salvo - Redirect                                                                 668

       1               MS. DURR:    Objection.

       2               THE WITNESS:    I did not give him a green light to do

       3   the analysis.

       4               THE COURT:    That's a fair question.            Overruled.

       5               THE WITNESS:    I did not give him authorization or

       6   agreement to do that analysis.

       7   BY MR. FOX:

       8   Q.    You don't accept any responsibility for that, do you?

       9   A.    I accept responsibility when the responsibility is mine.

     10    Q.    You let that e-mail sit for a month before getting the

     11    analysis, not responding further.          Surely that's dropping the

     12    ball, isn't it?

     13                MS. DURR:    Objection.

     14                THE WITNESS:    I didn't read the e-mail to know if I

     15    had dropped a ball or not.

     16    BY MR. FOX:

     17    Q.    What did you expect Joey to do after he received your

     18    e-mail?

     19    A.    Are we talking about the "Good start.              I'll look at it

     20    later this weekend"?

     21    Q.    Yes, we are.

     22    A.    I would expect him to do the analysis that we asked him to

     23    do, which was basically taking the information of the reports

     24    and putting them on a spreadsheet.

     25    Q.    Wasn't the ball in your court when he wrote to you?




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 52 of 156 PageID# 1980

           Salvo - Redirect                                                                  669

       1   A.    The ball in my court was to basically take a look at what

       2   he had sent me, and he asked me for an opinion on that

       3   particular spreadsheet.

       4   Q.    Now, is it your testimony that when you called Joey and --

       5   in the initial call after he released the EEO data and were

       6   asking him a series of questions, is it your testimony you

       7   weren't aware that he had produced the EEO matrix, which is

       8   Exhibit -- which is Exhibit 34A?

       9   A.    Are you referring to the call that I had asked him the

     10    questions about who authorized him to do the report?

     11    Q.    Yes.

     12    A.    At that point, I was aware he had done it, yes.

     13    Q.    But you haven't reviewed it, correct?

     14    A.    I did not review that report, correct.

     15    Q.    And had you reviewed that report, you would have seen that

     16    he was noting in there that African Americans were greatly

     17    overrepresented in discipline and that whites were greatly

     18    underrepresented?       Would you not have?

     19                 MS. DURR:    Objection.

     20                 THE COURT:    It's cumulative.         We've had this so many

     21    times.

     22                 MR. FOX:    Last question, Your Honor.

     23                 THE COURT:    All right.

     24                 THE WITNESS:    Oh, I'm sorry.         So --

     25                 THE COURT:    There's no question.           I'm sustaining the




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 53 of 156 PageID# 1981

           Salvo - Recross                                                                  670

       1   objection.

       2                 THE WITNESS:    Okay.

       3   BY MR. FOX:

       4   Q.    What did you understand "greatly overrepresenting" and

       5   "greatly underrepresenting" to mean?

       6                 MS. DURR:    Lack of foundation.        She already testified

       7   she didn't review this spreadsheet.

       8                 THE COURT:    Sustained.

       9   BY MR. FOX:

     10    Q.    Do you understand -- do you have any knowledge of whether

     11    or not there was, in fact, disparate treatment of African

     12    Americans in the disciplinary process?

     13    A.    Okay.    Do I understand that there was or there wasn't?

     14    Q.    Do you have any knowledge of whether there was or wasn't?

     15    A.    I have no knowledge whether there was or wasn't.

     16                  MR. FOX:    I have no further questions.

     17                  THE COURT:    Any recross?

     18                               RECROSS EXAMINATION

     19    BY MS. DURR:

     20    Q.    Turning your attention back to Plaintiff's -- oh, excuse

     21    me.

     22                  MR. FOX:    Sure.   Give me just a moment.

     23    BY MS. DURR:

     24    Q.    Turning your attention back to Plaintiff's Exhibit 94, and

     25    I have that up there, the core leadership skills, you testified




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 54 of 156 PageID# 1982

           Salvo - Recross                                                                  671

       1   you gave that to the SGS supervisors, right?

       2   A.    Correct.

       3   Q.    Did you give this training to Ms. Mecey?

       4   A.    No.    Ms. Mecey was not part of any of the training classes

       5   that we conducted.

       6   Q.    And the supervisors that you were giving this training to,

       7   who did they supervise?

       8   A.    Installers.

       9   Q.    Okay.    And are those -- are any of those installers, do

     10    you know if they're union workforce?

     11    A.    We did not conduct any of this training in the union

     12    workforce sites.

     13    Q.    You did not, okay.

     14                  And then when -- you were involved in writing of the

     15    PIP -- or giving the PIP to, to Mr. Rufo?

     16    A.    I didn't -- oh, sorry.

     17    Q.    I know you said that Ms. Mecey is the one who gave the

     18    PIP, but you reviewed it.

     19    A.    Yes.

     20    Q.    Based on what you know, do you think that the PIP was

     21    given to him fairly?

     22    A.    Yes, I do.

     23                  MS. DURR:    Okay.   No further questions.

     24                  THE COURT:    All right.    Since we're getting close to

     25    the end, I'm assuming no one is going to call Ms. Salvo again




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 55 of 156 PageID# 1983

           Salvo - Recross                                                                  672

       1   as a witness, correct?

       2                MR. FOX:    (Shaking head.)

       3                MS. DURR:    (Shaking head.)

       4                THE COURT:    All right.     Ms. Salvo, you're excused as

       5   a witness.    You can stay in court and watch the proceeding or

       6   leave, but you're not to discuss your testimony or anything you

       7   see or hear in court with any witness who has yet testified.

       8                THE WITNESS:    Thank you.

       9                                   (Witness excused.)

     10                 THE COURT:    Your next witness?

     11                 MR. FOX:    Sienna Church, Your Honor.            She's been

     12    sequestered, so we'll have to get her.

     13                 THE COURT:    Well, she's outside, right?

     14                 MR. FOX:    Yes.   It will take a moment.

     15                 MS. DURR:    Your Honor, before the witness comes in,

     16    we have an issue that we'd like to discuss.

     17                 THE COURT:    All right.     Come on up.

     18                 (Bench conference on the record.)

     19                 THE COURT:    Yes, Ms. Durr.

     20                 MS. DURR:    Okay.   Based on the questions that Mr. Fox

     21    asked Ms. Mecey about whether she was aware that the father,

     22    the father of Sienna Church was sick or ill or near death, we

     23    would move to exclude any evidence or testimony about

     24    Ms. Sienna Church's father being in poor health or near death.

     25    We think that's highly -- that's irrelevant and highly




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 56 of 156 PageID# 1984

           Church - Direct                                                                  673

       1   prejudicial.

       2                THE COURT:    Are you planning to go into that?               You

       3   know, you can overdo it with a jury, too.             We have a pretty

       4   rational jury.

       5                MR. FOX:   I'm not going to overdo it.            I'm just going

       6   to ask her one question about it.         She knew -- Jill Mecey knew

       7   that, the situation that her father died.             She terminated him

       8   the very next day, after knowing that.            It shows the kind of

       9   people we're dealing with here.

     10                 THE COURT:    No, I think I'm, I'm going to sustain the

     11    objection.

     12                 MR. FOX:   Your Honor, it goes to their -- it goes to

     13    their emotional distress.       They suffered.

     14                 THE COURT:    I'm going to sustain the objection.

     15    Thank you.

     16                              (End of bench conference.)

     17               SIENNA CHURCH, PLAINTIFF'S WITNESS, AFFIRMED

     18                               DIRECT EXAMINATION

     19    BY MR. FOX:

     20    Q.    Now, Sienna, could you state your name for the record,

     21    please.

     22    A.    Sienna Church.

     23    Q.    What's your relationship to Joey Rufo?

     24    A.    He's my partner.      We live together.

     25    Q.    How long have you been together?




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 57 of 156 PageID# 1985

           Church - Direct                                                                     674

       1   A.     A little over four years.

       2   Q.     How did you meet?

       3   A.     We initially met on campus at Virginia Tech and then

       4   started dating while he was doing some work for my mother's

       5   company.

       6   Q.     Tell the jury what you do for a living, Sienna.

       7   A.     I'm an emergency veterinarian.

       8   Q.     How long have you been doing that?

       9   A.     Two-and-a-half years.

     10    Q.     Okay.    And is an emergency vet a specialty?

     11    A.     It's not a specialty, but there is some postgraduate

     12    training that goes into it.

     13    Q.     Is it stressful?

     14    A.     Incredibly stressful.

     15    Q.     Can you give us an example?

     16                   THE COURT:    No.   Counsel --

     17                   MS. DURR:    Objection.

     18                   THE COURT:    Counsel, this is way far beyond the scope

     19    of what's involved in this case.

     20    BY MR. FOX:

     21    Q.     Okay.    Let's talk about Joey's job at Aclara.                 How did he

     22    appear to react -- how did he appear to react when he got that

     23    job?

     24    A.     He was very excited.

     25    Q.     Do you know if he enjoyed the people he worked with?




                                                    Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 58 of 156 PageID# 1986

           Church - Direct                                                                   675

       1   A.    He did.

       2   Q.    How was he when he would come home from Aclara typically?

       3   A.    He was typically -- in the beginning, he was typically

       4   very excited, always had some new thing that he'd been

       5   requested to do, felt like he was getting a lot of

       6   responsibility.

       7   Q.    Did things change at some point?

       8   A.    Drastically.

       9   Q.    How did they change?

     10    A.    You know, he would kind of wake up in the morning and

     11    absolutely dread going into work, and he would come home and

     12    just be mentally, physically, emotionally exhausted.

     13    Q.    Was he worried that he might lose his job?

     14                 MS. DURR:    Objection.     Leading.

     15                 THE COURT:    Sustained.      You can't lead this witness.

     16    BY MR. FOX:

     17    Q.    How was his emotional state at that point?

     18                 MS. DURR:    Objection.

     19                 THE COURT:    No.

     20                 MS. DURR:    Speculation.

     21                 THE COURT:    No, a person can testify to that.

     22    Overruled.

     23                 THE WITNESS:    In the beginning, he was very stressed

     24    and anxious.

     25    BY MR. FOX:




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 59 of 156 PageID# 1987

           Church - Direct                                                                      676

       1   Q.      Do you recall what his reaction was when he was placed on,

       2   on the PIP?

       3   A.      He was, he was very, very upset.             He came home that night,

       4   and we had plans to go to dinner.              We went to dinner, and he

       5   really didn't eat much, really couldn't focus on talking with

       6   me about anything.          When we came home, he kind of just said,

       7   "I'm tired," and went to bed.         Things really just kind of

       8   spiraled from there.

       9   Q.      You say it spiraled from there.             Can you describe that?

     10    A.      He really started to kind of withdraw from me.                    I work

     11    overnights, and so we really only get to see each other first

     12    thing in the morning or right before I go to work, and that was

     13    either when he was kind of dreading thinking about the day

     14    ahead or just mentally and emotionally exhausted when he came

     15    home.    So we didn't have a lot of communication.

     16                    His sleep became incredibly restless, and he started

     17    sleeping on the couch a lot.          He, you know, didn't really want

     18    to spend a whole lot of time with me and really withdrew.

     19    Q.      Okay.    Describe to me how, how he reacted and how it

     20    affected your relationship when he was fired.

     21    A.      The day he was fired was a very difficult day.                    My father

     22    had --

     23                    MS. DURR:    Objection.

     24                    THE COURT:    I've sustained the objection, so we need

     25    to move on from that.




                                                     Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 60 of 156 PageID# 1988

           Church - Direct                                                                     677

       1   BY MR. FOX:

       2   Q.     Okay.    Why was it difficult?

       3                  THE COURT:    Wait.   Counsel, don't try to elicit

       4   something I said was not coming in.

       5   BY MR. FOX:

       6   Q.     Okay.    Just describe for a minute, if you can, how Joey

       7   reacted to being fired.

       8   A.     He called me about nine or ten o'clock in the morning, and

       9   I could tell the second I picked the phone up something was

     10    very wrong.      I asked what was wrong, and he said he had been

     11    fired, and it was devastating for both of us but particularly

     12    him.

     13    Q.     And what did you observe about him that makes you say it

     14    was devastating for you?

     15    A.     He became very depressed.          He, you know, had a lot of

     16    self-doubt, really lost his self-confidence.

     17                   MS. DURR:    Objection.     Lack of foundation.

     18                   THE COURT:    No.   I think somebody who lives with

     19    someone for several years can testify as to whether someone has

     20    lost their self-confidence.          Overruled.

     21                   THE WITNESS:   He really, you know, started to worry a

     22    lot about his future and our future and what we would be able

     23    to do.

     24    BY MR. FOX:

     25    Q.     Okay.    His, his -- I know it was a tough time for you, but




                                                    Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 61 of 156 PageID# 1989

           Church - Cross                                                                  678

       1   has Joey recovered emotionally from all this?

       2   A.    He hasn't.       He's, he's not the same as he was before.

       3   He's still really anxious about the future.              He's still, you

       4   know, just -- the spark isn't, isn't as bright as it used to

       5   be.

       6                 MR. FOX:    Thank you, Sienna.

       7                 THE COURT:    Any cross-examination?

       8                               CROSS-EXAMINATION

       9   BY MS. DURR:

     10    Q.    I want to make it clear, Ms. Church, you've never worked

     11    at Aclara, have you?

     12    A.    No.

     13    Q.    Okay.    And you don't know Jill Mecey?

     14    A.    No.

     15    Q.    You don't know Lyn Salvo?

     16    A.    No.

     17    Q.    You don't know Gina Petrella?

     18    A.    No.

     19    Q.    You don't know Michael Garcia?

     20    A.    No.

     21    Q.    Okay.    And you have no personal knowledge to share with

     22    the jury about whether these managers believed Mr. Rufo was

     23    reporting intentional discrimination, do you?

     24    A.    I don't know what they were thinking.

     25    Q.    Okay.    Good.     And so you have no personal knowledge to




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 62 of 156 PageID# 1990

           Church - Cross                                                                 679

       1   dispute any testimony that may have been presented by any of

       2   those witnesses, correct?

       3                 MR. FOX:   I'm going to object.       She wasn't --

       4                 THE COURT:   Sustained.

       5   BY MS. DURR:

       6   Q.    You wouldn't have any personal knowledge to object to --

       7   to dispute any facts about the reasons for giving Mr. Rufo a

       8   written warning and PIP, do you?

       9   A.    Again, I don't know what they would be thinking.

     10    Q.    Okay.    And you have no personal knowledge to dispute any

     11    of the testimony that Ms. Mecey, Ms. Salvo, Ms. Petrella, or

     12    Mr. Garcia provided as to the reasons for the position

     13    elimination, right?

     14    A.    I did not hear that testimony.        I don't know.         I have

     15    actually overheard conversations between Joey and Ms. Mecey.

     16    Q.    Have you ever heard her speaking?

     17    A.    Yes.

     18    Q.    Okay.    And are you talking about, about the position

     19    elimination?

     20    A.    There were multiple phone conversations I've overheard.

     21    Q.    About the position elimination?

     22    A.    I don't think the position elimination specifically, no.

     23    Q.    Okay.    And what phone conversations are you talking about

     24    then that you overheard?      Are you talking about phone

     25    conversations that Mr. Rufo recorded?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 63 of 156 PageID# 1991

           Church - Cross                                                                 680

       1   A.    No.    No.   Phone conversations that he had while I was next

       2   to him.

       3   Q.    Okay.    And in any of those conversations, did Ms. Mecey go

       4   and tell him that she was retaliating against him for, for

       5   something that she didn't like?

       6   A.    She did talk about him, he should quit.

       7   Q.    When was this?

       8   A.    I believe it was December or November.

       9   Q.    Really?      And you heard -- and in what context?

     10    A.    Let's see, I had gone to meet him after work and was

     11    waiting for him to finish some stuff up, and she had called

     12    about a performance evaluation, to go over with him how he had

     13    changed, what he had improved, what he hadn't improved.

     14                  That was the conversation where she told him he would

     15    not be getting his merit increase and that maybe he would come

     16    off the PIP in the future and that, you know, if he -- he had

     17    done a good job, so it was okay, but he still needed to

     18    improve, and if that wasn't something he wanted to do, then

     19    maybe he should consider quitting.

     20    Q.    Were you at the office?

     21    A.    Yes.

     22    Q.    Oh, you were at the office when Ms. Mecey was having a

     23    conversation with Mr., with Mr. Rufo?

     24    A.    Yes.

     25    Q.    And did you identify that you were on the call?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 64 of 156 PageID# 1992

           Church - Cross                                                                    681

       1   A.      No.    It wasn't like it was on speaker phone.

       2   Q.      Oh, okay.    Well, then how --

       3   A.      It was very easy to overhear.

       4   Q.      How come?

       5   A.      She was very loud.

       6   Q.      So you want the jury to believe that, that Ms. Mecey was

       7   speaking very loudly but not on speaker phone, and you actually

       8   heard her say that he should quit?

       9   A.      Yeah.

     10    Q.      Okay.

     11    A.      I was sitting right next to him.

     12    Q.      Would it surprise you that there's been no testimony so

     13    far in this trial about this?         Your boyfriend didn't say

     14    anything.

     15                    THE COURT:    That's not a proper question.

     16                    MS. DURR:    Okay.

     17                    THE COURT:    We don't have prior testimony run by

     18    witnesses.       We have them sequestered for a reason.              Let's move

     19    this along.

     20    BY MS. DURR:

     21    Q.      And did, did Ms. -- this was in November or December, you

     22    said?

     23    A.      Yes.

     24    Q.      Okay.    And this was at the time -- do you know that -- did

     25    you know that Ms. Mecey actually removed Mr. Rufo from the




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 65 of 156 PageID# 1993

           Church - Cross                                                                 682

       1   performance improvement plan in December of 2017?

       2   A.     All I know is on the call, there was mention of the

       3   possibility.

       4   Q.     Of a possibility of the PIP, PIP being removed.

       5                  But you have no evidence whether it was, in fact,

       6   removed?

       7   A.     No.    There were --

       8   Q.     And you have no evidence to dispute Ms. Mecey -- evidence

       9   that Ms. Mecey did remove him from the PIP?

     10    A.     I don't have access to her files, so no.

     11    Q.     Okay.    And Ms. Mecey did not fire him at that time, right?

     12    A.     Not at that time.

     13    Q.     In that call that you overheard?

     14                   And you said that -- after Mr. Rufo -- you said that

     15    after he got the PIP, that he started spiraling, right?                   I

     16    think that was your testimony?

     17    A.     His emotional state.

     18    Q.     His emotional state was spiraling.         Yet he was still

     19    working at Aclara, wasn't he, at that time that he was on the

     20    PIP?

     21    A.     Yes.    We couldn't afford for him not to have a job.

     22    Q.     Yeah.    I mean, Aclara didn't fire him, right?

     23    A.     Um-hum.

     24    Q.     That's right?    Aclara didn't fire him?

     25    A.     No.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 66 of 156 PageID# 1994

           Church - Cross                                                                  683

       1   Q.    Aclara didn't dock his pay, cut his -- slash his salary,

       2   do anything, right?

       3   A.    They did not do any of those things.

       4   Q.    Okay.

       5   A.    They did look at him with a pretty dang fine-toothed comb.

       6   His work life was --

       7   Q.    Well, you don't have any personal knowledge of that?

       8                 MR. FOX:    Your Honor, if the witness could complete

       9   her answer, I'd appreciate it.

     10                  MS. DURR:   I apologize if I'm not.          I just --

     11                  THE WITNESS:   I mean, watching the person you love

     12    wake up every day absolutely dreading whether or not the

     13    kitchen was going to be clean enough and feeling the need to

     14    take pictures of it, feeling the need to justify every second

     15    he was away from his desk and make sure that there was

     16    absolutely no reason that they could fire him since he was

     17    blatantly told he was on a final written warning and one wrong

     18    move and that was it.

     19    BY MS. DURR:

     20    Q.    Is this all knowledge that you obtained just from

     21    Mr. Rufo?

     22    A.    Yeah.

     23    Q.    Okay.    So you don't know Aclara's side of the story at

     24    all, do you?

     25    A.    I mean, I've seen the PIP.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 67 of 156 PageID# 1995

           Church - Cross                                                                 684

       1   Q.    Okay.    Other than that, you don't know Aclara's side of

       2   the story, do you?

       3   A.    I can't say that I've been with them.

       4   Q.    Okay.    Again, the answer is you don't know Aclara's

       5   side of the story?

       6                 THE COURT:   That's been asked and answered.             Let's

       7   move on.

       8   BY MS. DURR:

       9   Q.    Okay.    So since Mr. Rufo's position was eliminated, you've

     10    been supporting your boyfriend financially, haven't you?

     11    A.    To some degree.

     12    Q.    Has he been doing other work?

     13    A.    Very recently.

     14    Q.    Okay.    So is it your opinion that Mr. Rufo was not

     15    carrying his weight in your relationship financially before he

     16    found a job?

     17    A.    That was not my opinion.

     18    Q.    Okay.    Is it your opinion that Mr. Rufo was completely

     19    leaning on you after his position was -- after he was no longer

     20    working at Aclara?

     21    A.    I find that very offensive, I'm sorry.            My opinion is that

     22    I love him and that we are together and that we're going to do

     23    whatever it means to be together.        There is no he/she, you/me,

     24    my finances/your finances.      We're together, and there's no

     25    blame because that's inappropriate in a relationship.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 68 of 156 PageID# 1996

           Church - Cross                                                                   685

       1   Q.    So you two are a team?

       2   A.    Yes.

       3                MS. DURR:    Okay.    And -- no further questions.

       4                THE COURT:    Any redirect, Mr. Fox?

       5                MR. FOX:    No redirect, Your Honor.

       6                THE COURT:    All right.     Thank you, Ms. Church.             You

       7   may step down, and you can stay in court because I believe

       8   you're the last witness for, at least for the plaintiff.

       9                                   (Witness excused.)

     10                 THE COURT:    Are there going to be any witnesses for

     11    the defense?

     12                 MS. DURR:    May we have ten minutes?           Because --

     13                 THE COURT:    All right.     Ladies and gentlemen, let me

     14    give you-all a break at this point.

     15                 But no one is going to call Ms. Church again,

     16    correct?

     17                 MS. DURR:    No.

     18                 THE COURT:    All right.     So she can stay in court.

     19                 All right.    Let me tell the jury, I'm going to give

     20    you a ten-minute break.         We're getting close to the end of the

     21    trial.   This break might get extended slightly, but let me

     22    start with ten minutes, and we'll see if we have any more

     23    evidence.    All right, folks?       All right.

     24                 All right.    The jury can leave, all right?

     25                                    (Jury out.)




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 69 of 156 PageID# 1997

                                                                                          686

       1                THE COURT:    All right.    Is the plaintiff resting at

       2   this point?

       3                MR. FOX:    Your Honor, we're going to call Mr. Rufo

       4   for some brief rebuttal.

       5                THE COURT:    But you've rested your case-in-chief.                It

       6   doesn't go that way.      You don't get to call one witness twice

       7   in the same case.

       8                MR. FOX:    Oh, correct, Your Honor.         We're resting our

       9   case-in-chief.

     10                 THE COURT:    All right, all right.        Now, Ms. Durr,

     11    what do you need the break for?         I mean, I'm giving you ten

     12    minutes, but what are you doing?

     13                 MS. DURR:    We're going to -- just to assess whether

     14    we're going to call another witness.

     15                 THE COURT:    And that witness has not been in the

     16    courtroom?

     17                 MS. DURR:    No.

     18                 THE COURT:    All right.    So he or she is outside?

     19                 MR. FLOOD:    If I may --

     20                 THE COURT:    I'm sorry?

     21                 MR. FLOOD:    May I clarify?     We need to confer on

     22    actually whether we're going to put Ms. Mecey on the stand in

     23    response to that testimony.

     24                 THE COURT:    Oh, all right.     All right.        All right,

     25    we'll do it -- we'll recess court.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 70 of 156 PageID# 1998

                                                                                          687

       1               MR. FLOOD:    Thank you, Your Honor.

       2                 (Recess from 3:35 p.m., until 3:50 p.m.)

       3                                (Jury out.)

       4               THE COURT:    All right.    Ms. Durr, what's the defense

       5   going to do?

       6               MR. ROLLINS:    Your Honor, we'd like to make a motion

       7   for judgment as a matter of law.

       8               THE COURT:    All right.    You've made it, I deny it,

       9   let's go.

     10                MR. ROLLINS:    Yes, Your Honor.

     11                THE COURT:    All right.    Are you putting on any

     12    evidence?

     13                MS. DURR:    Yes, Your Honor.      Defendants called Jill

     14    Mecey.

     15                THE COURT:    All right.    Wait a minute.          We have to

     16    get the jury in then.      All right.    Let's get the jury in.

     17                Well, while we're waiting for the jury, have you had

     18    a chance to look at the proposed verdict form?

     19                                 (Jury present.)

     20                THE COURT:    All right.    Everybody's here?           You-all

     21    may have a seat.

     22                All right.    My understanding is the defense is going

     23    to put on Ms. Mecey again?

     24                MS. DURR:    Yes, Your Honor.

     25                THE COURT:    All right.    Ms. Mecey, you're still under




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 71 of 156 PageID# 1999

           Mecey - Direct                                                                   688

       1   your affirmation to tell the truth.

       2                 THE WITNESS:    Yes, Your Honor.

       3    JILL MECEY, DEFENDANT'S WITNESS, PREVIOUSLY AFFIRMED, RECALLED

       4                                DIRECT EXAMINATION

       5   BY MS. DURR:

       6   Q.    Ms. Mecey, you heard Ms. Church's testimony where she

       7   claims that she heard you in November or December of 2017 tell

       8   Mr. Rufo that you were thinking about taking him off the plan,

       9   performance improvement plan, but that maybe he should think

     10    about quitting.     Did you hear that testimony?

     11    A.    I did.

     12    Q.    Okay.    What's your reaction to that?

     13    A.    Shock.

     14    Q.    And did you or did you not say that?

     15    A.    I did not.

     16                  MS. DURR:    No further questions.

     17                  THE COURT:    Any cross-examination?

     18                  MR. HOROWITZ:    None, Your Honor.

     19                  THE COURT:    All right.   Thank you, Ms. Mecey.             You

     20    may step down.

     21                                   (Witness excused.)

     22                  THE COURT:    All right.   Is there any further

     23    evidence, Ms. Durr, or whoever is lead counsel for defense?

     24    Any further evidence for the defense?

     25                  MS. DUFF:    No, Your Honor.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 72 of 156 PageID# 2000

           Rufo - Direct                                                                  689

       1               THE COURT:   All right.     Is there any further evidence

       2   from the plaintiff?

       3               MR. HOROWITZ:    Yes, Your Honor.        We would just like

       4   to put Mr. Rufo on for a briefly rebuttal.

       5               THE COURT:   All right.     Mr. Rufo, you're still under

       6   affirmation.    Go up to the lectern -- up to the stand, rather.

       7   JOSEPH RUFO, PLAINTIFF'S WITNESS, PREVIOUSLY AFFIRMED, RECALLED

       8                             DIRECT EXAMINATION

       9   BY MR. HOROWITZ:

     10    Q.    Mr. Rufo, at the time you submitted your analysis in

     11    August of 2017, how many SGS installers did Aclara employ?

     12    A.    Are you asking me about the SGS employees which I was

     13    tracking the discipline for and the terminations or just the

     14    installers?

     15    Q.    Yes, I'm sorry, the employees of SGS you were tracking

     16    discipline for.

     17    A.    I know that they had 540 employees that self-identified

     18    racially.

     19    Q.    And how did you know that?

     20    A.    Because the way the analysis was done was in Paycom,

     21    there's a suite of tools that are used for queries, and the

     22    qualifiers for those numbers were that they fell within the SGS

     23    division and that they were an active employee.

     24                MR. FLOOD:   Your Honor, I need to object.              This is

     25    beyond the scope of rebuttal to Ms. Mecey's testimony.                  This




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 73 of 156 PageID# 2001

           Rufo - Direct                                                                  690

       1   testimony should not be permitted.         It's not proper.

       2                THE COURT:   I sustain the objection.           Rebuttal is to

       3   rebut the defense case, and the only witness the defense put on

       4   was that one small witness.

       5                MR. HOROWITZ:   Your Honor, the defense put on all

       6   their evidence in our case.

       7                THE COURT:   I've ruled.

       8                MR. HOROWITZ:   I understand.       Okay.     Then nothing

       9   further, Your Honor.

     10                 THE COURT:   All right.    Thank you, Mr. Rufo.             You may

     11    step down.

     12                                 (Witness excused.)

     13                 THE COURT:   And now, ladies and gentlemen, once

     14    again, we have completed all of the evidence, but there are

     15    some logistical matters I have to take care of, so you're going

     16    to get to go back to the jury room, and we'll get you back in

     17    here as quickly as possible.      The next thing you're going to

     18    have are the closing arguments of counsel and then my

     19    instructions.

     20                 And I am going to want you folks to just move a

     21    little bit more to the center because I really do want to make

     22    eye contact with you while I'm reading the instructions, okay?

     23    But we'll get this case to you as quickly as we can.

     24                 I've told the attorneys they each have up to a half

     25    an hour for their closing arguments to you, so that's another




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 74 of 156 PageID# 2002

                                                                                          691

       1   hour.   It's probably going to take me 20 to 30 minutes to give

       2   you the instructions.     So we're going to wrap the evidence and

       3   the instructions up today.      Most likely, you won't start much

       4   deliberating today, so that you're heads up on that.                 But

       5   anyway, we'll get to you as quickly as possible.               So if you

       6   don't mind leaving at this point, we'll stay in session.

       7                                (Jury out.)

       8               THE COURT:   All right.     Counsel, you know, we

       9   e-mailed to you fairly late last night -- well, it was before

     10    8:30; that's not all that late -- the Court's proposed charge.

     11    I recognize that you-all had done a really good job on agreeing

     12    to most of the instructions.

     13                We did send you this morning some edits, and then

     14    since then, there were two more that I further edited.                  I think

     15    most of those edits were aesthetic.         For example, in one case,

     16    you used the word "worker."      I thought "employee" was a better

     17    word since it's an employer and employee is how we've talked

     18    about things.

     19                I hope you've looked at the instructions because I

     20    was not expecting a long charging conference given the fact

     21    that you-all did spend a lot of time working on them.                  I've

     22    looked at the objections that you've filed as to each other's

     23    mostly, in my view, linguistic or stylistic things.

     24                The only substantive instruction that I recall not

     25    giving at all was the plaintiff's instruction as to taxes,




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 75 of 156 PageID# 2003

                                                                                          692

       1   which I've never given that instruction.            It's not required in

       2   the Fourth Circuit, and I don't intend to give that one, but

       3   other than that, I want to know if there are any objections to

       4   the charge as the Court proposes to give it to you.

       5               Yeah.

       6               MR. HOROWITZ:    None from the plaintiff, Your Honor.

       7               THE COURT:   All right.     How about from the defense?

       8               MR. ROLLINS:    None other than the ones previously

       9   submitted to the Court, Your Honor.

     10                THE COURT:   In other words, you're going to -- for

     11    the purpose of the record, you want to hold on to the

     12    objections you've noted in the submissions, the first set.

     13                MR. ROLLINS:    Yes, Your Honor.

     14                THE COURT:   All right.     But, you know, this is your

     15    chance.   I mean, if there's a material issue that you think is

     16    legally wrong in the instructions the Court is giving, you're

     17    supposed to argue that to me now.        Just saying, well, we filed

     18    it a while ago, I mean, I'm open to hearing if there's anything

     19    you think is from a legal standpoint insufficient or

     20    inaccurate, you've got to make the record now.              Otherwise, it's

     21    invited error.

     22                MR. ROLLINS:    Your Honor, if I may make one point?

     23                THE COURT:   Yes.   Which instruction?

     24                MR. ROLLINS:    The malice or reckless indifference

     25    charge.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 76 of 156 PageID# 2004

                                                                                          693

       1               THE COURT:   Right.

       2               MR. ROLLINS:    Your Honor, if I could draw your

       3   attention to the fourth and final paragraph?

       4               THE COURT:   Okay.

       5               MR. ROLLINS:    In the defendant's proposed version,

       6   there was additional language to flesh out what the cases say

       7   constitutes a good faith attempt to comply with the law, that

       8   being implementing policies, procedures, training, things of

       9   that nature, in a good faith attempt to maintain compliance

     10    with antidiscrimination, anti-retaliation laws, and it is

     11    defendant's position that the Court's instruction, by omitting

     12    that portion, deprives the jury of necessary context from which

     13    they could draw the appropriate conclusion based on the

     14    evidence.

     15                THE COURT:   All right.     Does the plaintiff want to

     16    respond to that?

     17                MR. HOROWITZ:    Your Honor, certainly we -- there is a

     18    good faith defense that exists.       We disagree, of course, with

     19    how Aclara construes it.      Aclara believes that just essentially

     20    having personnel policies means that you've made a good faith

     21    attempt to comply with the law, and we believe that in order to

     22    make a good faith attempt to comply with the law, you must

     23    implement and follow those policies in good faith.

     24                So thank you.

     25                THE COURT:   Well, hold on a second.           Maybe I misread




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 77 of 156 PageID# 2005

                                                                                          694

       1   what you-all submitted, so hold on.         I'm looking at Proposed

       2   Instruction 19, and it says:      "Punitive damages agreed."               I did

       3   take out a portion of that, as I recall, because we're not

       4   talking -- I wasn't even going to mention the word "punitive

       5   damages" to the jury.

       6                So did you-all look carefully at 19 -- I'm sorry, 26?

       7   It's 26 in our instructions.      It was 19 in the one you-all

       8   submitted.

       9                MR. HOROWITZ:    It's 18, I believe, in the joint

     10    proposed.

     11                 THE COURT:   I'm sorry, 18, 18.        Yeah, okay.

     12                 MR. HOROWITZ:    Your Honor, the other issue with this

     13    was --

     14                 THE COURT:   Hold on a second.

     15                 MR. HOROWITZ:    I'm sorry.

     16                 THE COURT:   We do have the good faith attempt to

     17    comply with the law.

     18                 MR. ROLLINS:    Yes, Your Honor.

     19                 THE COURT:   It's there.

     20                 MR. ROLLINS:    Oh, I'm not arguing that it's not there

     21    at all.   My only -- our only argument would be on the language

     22    specifically that was removed that would provide context for

     23    what that really means.

     24                 THE COURT:   Well, both sides have wanted me to add

     25    context to some degree which is arguing your positions.                   I've




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 78 of 156 PageID# 2006

                                                                                          695

       1   cut some of the plaintiff's efforts to put context in, too.

       2               No, in relooking at this, I'm satisfied this gives

       3   you what the law requires, that you can make the good faith

       4   argument and it's there.      So I understand -- is that the only

       5   issue the defense has materially?

       6               MR. ROLLINS:    Yes, Your Honor.

       7               THE COURT:   All right.     All right.        So I'm leaving

       8   the instruction as we've proposed it.

       9               Now, take a look at the verdict form.             I changed that

     10    statement on page 2 that their job is done because it may or

     11    may not be done.     It depends on how they answer Question No. 3,

     12    but I did reduce in No. 2 -- I think this was the defense

     13    request, and I think it's correct -- that the way in which

     14    compensatory damages are presented to the jury, that's

     15    sufficient in my view.      Pain and suffering, inconvenience,

     16    mental anguish, and loss of enjoyment of life.              All right?

     17                So if there are no objections, we're ready to start

     18    the -- oh, the last thing we need to do, and I think we can do

     19    this after we finish with the jury because I really want to get

     20    this case to them tonight and I'm sure you-all do as well --

     21    what I normally do is to make sure that all the exhibits have

     22    been entered into evidence is I will have each side once we get

     23    the case to the jury, going through your respective lists of

     24    what -- actually, what I have my courtroom deputy do is read

     25    her notes as to what exhibits she has formally as entered into




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 79 of 156 PageID# 2007

                                                                                          696

       1   evidence, and then if either side believes that there's an

       2   exhibit that you thought you'd moved in that's not reflected as

       3   being in, you can correct that, and if there's an exhibit

       4   that's in evidence that either side thinks should not be in

       5   evidence, this will be your time to correct that.

       6                Given the late hour of the day, the evidence is most

       7   likely not going to get to the jury tonight.

       8                Now, the only two audiovisual exhibits, I believe,

       9   that are actually exhibits are the two -- they're not visual;

     10    they're just audio -- are the two tape-recorded conversations

     11    between Mr. Rufo and defense folks, correct?

     12                 MR. HOROWITZ:   Yes, Your Honor.

     13                 THE COURT:   All right.    What format is that on?              Is

     14    it on a disc, CD?     What is it on?

     15                 MR. HOROWITZ:   Your Honor, they're digital

     16    recordings, and we can put them on a disc if that's preferable.

     17                 THE COURT:   All right.    When we leave, you need to

     18    make sure you've checked with my courtroom deputy as to how

     19    that -- what format they should be in so the jury, if they want

     20    to replay them, can do so in the jury room.             We have a clean

     21    laptop from the court that we usually use to do playback, but

     22    if you don't have them in that format, then we have a problem.

     23    All right?

     24                 MR. HOROWITZ:   We can do that, Your Honor.              Thank

     25    you.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 80 of 156 PageID# 2008

                                                                                          697

       1                THE COURT:   Okay.   And then did you -- overnight, did

       2   you put together your proposed indexes of exhibits?                 I mean, I

       3   know some went in today as well, so it might not have been

       4   completed.

       5                MR. HOROWITZ:    We did.   I don't -- I'm not aware that

       6   either side has any objections to the other party's, but they

       7   will require some revisions based on today.

       8                THE COURT:   All right.    That's fine.

       9                MR. ROLLINS:    That's correct, Your Honor, and they

     10    have been exchanged.

     11                 THE COURT:   All right.    Good.     Are there any other

     12    housekeeping matters then before -- oh, how does the plaintiff

     13    want to divide up time for your argument?            Each side has a

     14    total of 30 based on our conversation yesterday.

     15                 MR. FOX:   Your Honor, I'll probably go 20-24 minutes,

     16    let's say, and 6 minutes for rebuttal.

     17                 THE COURT:   All right.    My law clerk, Mr. Getz, is

     18    going to keep track of the time.        So he'll try to give you a

     19    two-minute warning, just like in moot court, all right?                   So you

     20    need to check it out with him.       I am going to try to hold you

     21    strictly to the time limit so we can get this case to the jury

     22    tonight.

     23                 MR. FLOOD:   I have one more minor issue, Your Honor.

     24                 THE COURT:   Yeah.   At the lectern.

     25                 MR. FLOOD:   Thank you.    I have, it's basically some




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 81 of 156 PageID# 2009

                                                                                          698

       1   PowerPoint slides to show during parts of my argument, and it's

       2   basically points I'm arguing to the jury.

       3               THE COURT:   Yeah.

       4               MR. FLOOD:   I alerted Mr. Fox to that.             I've not

       5   given him a copy because it's, you know, my argument.                  I'll do

       6   whatever the Court thinks is appropriate on that.                I have a

       7   copy for the Court if you'd like.

       8               THE COURT:   Well --

       9               MR. FLOOD:   I don't think anything I'll put up is

     10    controversial or is not --

     11                THE COURT:   That's the danger you run.             I mean, you

     12    know, I hate to see an objection drawn during closing argument,

     13    but if it's beyond the scope of what the evidence was in the

     14    case, you do run that risk.

     15                MR. FLOOD:   I understand.

     16                THE COURT:   So having put you on notice of that,

     17    we'll go ahead.

     18                Hold on one second, I'm sorry.

     19                So that's the problem with if you're going to use

     20    PowerPoint, all right?

     21                MR. HOROWITZ:    Yes, Your Honor.        We will also accept

     22    the admonition that you just gave to Mr. Flood in that regard.

     23                THE COURT:   All right.     So in other words, both sides

     24    proceed at their own risk.

     25                MR. FLOOD:   I have no problem, I mean --




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 82 of 156 PageID# 2010

                                                                                            699

       1                THE COURT:   All right.

       2                MR. FLOOD:   -- if it helps to give them a copy, I'll

       3   do it.

       4                I'm not sure it helps because they still may object,

       5   so I understand that dynamic, you know.

       6                THE COURT:   Let them being surprised.

       7                                  (Laughter.)

       8                THE COURT:   However, I don't like being surprised, so

       9   if you'll hand it up to my folks?

     10                 MR. HOROWITZ:     Your Honor?

     11                 THE COURT:   Yes, sir.

     12                 MR. HOROWITZ:     Unfortunately, I don't believe that we

     13    have a copy of ours.      It's all digital.

     14                 THE COURT:   All right.      It is what it is.

     15                 MR. HOROWITZ:     All right.     I apologize.

     16                 THE COURT:   All right.      So we're set for the jury?

     17    All right.    Let's bring the jury in.

     18                 THE COURT SECURITY OFFICER:         Yes, ma'am.

     19                 THE COURT:   Mr. Fox, are you making both

     20    statements -- both arguments for the plaintiffs?

     21                 MR. FOX:   I'm sorry, I didn't quite hear you.

     22                 THE COURT:   Are you doing both arguments for the

     23    plaintiffs?

     24                 MR. FOX:   Yes.

     25                 THE COURT:   Okay.




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 83 of 156 PageID# 2011

                                                                                          700

       1                                 (Jury present.)

       2               THE COURT:    All right.    Now, this is, this is going

       3   to be closing argument, so if you still want to sit down at

       4   this end so you can see the attorneys as they stand at the

       5   lectern, that's fine, but when I go to instruct, I'm going to

       6   want to be able to see all of your faces, all right?

       7               All right, counsel.

       8               You can all have a seat.

       9                            CLOSING ARGUMENT

     10                                BY MR. FOX:

     11                Thank you, Your Honor.

     12                This is a case about a company that clearly doesn't

     13    care about potential intentional discrimination, even when it's

     14    put right in front of them, right in front of their face.                    It's

     15    done nothing to investigate the information it was provided.

     16                The only thing they've done is punish the person who

     17    brought it to them.      They blamed him and avoid taking any

     18    responsibility for their behavior:         not reading e-mails, not

     19    being familiar with EEO laws, and clearly not being familiar

     20    with the laws of this land in their own internal policies,

     21    which do require them to investigate discrimination claims and

     22    require them not to punish the person who has brought it to

     23    them.

     24                It doesn't matter that they now act as if they didn't

     25    want to get that information.       They got it.        It was right in




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 84 of 156 PageID# 2012

                                                                                          701

       1   front of them.    Joey Rufo didn't have to say over and over

       2   again:   This is discrimination.      And he did tell them.             The

       3   spreadsheet says it all.

       4               He had a right to assume that they would read his

       5   e-mails and look at the data, and some of them did.                 The

       6   spreadsheet says it all.      He had a right to assume that they

       7   would read the e-mails and look at the data, the highest people

       8   in the HR department.

       9               It was obvious.    They only had to read the first

     10    e-mail, which explained what was going to be put together and

     11    how he was asking their permission.         They only had to open this

     12    attachment that was with the second e-mail at the end of

     13    July -- the end of August, rather.         They only had a whole month

     14    to look at -- they had a whole month to look at the e-mail with

     15    the description of what he was proposing to do.

     16                They never looked at it.       You heard Lyn Salvo today,

     17    senior director of HR, say she didn't read the e-mail.                  She

     18    said, "Great start."     And she testified today that she expected

     19    him to move forward.     That's what she said if you listened

     20    carefully to her testimony.

     21                They also failed to inform anyone but their inner

     22    circle about what was in there, including leaving other

     23    managers who would have a right to know, like Alvin Jackson,

     24    the head of the SGS group, and while it may be coincidence, he

     25    happens to be an African American, he said in his testimony




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 85 of 156 PageID# 2013

                                                                                          702

       1   that if he had known that there was data on discrimination,

       2   he'd want to investigate it further.

       3               He wasn't given that chance because it was buried

       4   with the inner circle of executives in HR, and they worked hard

       5   to keep it that way, to keep Joey without resources or anyone

       6   to talk to.

       7               The company has used ignorance of the law and

       8   incompetence to defend itself in this matter:              It was too long

       9   to read.    We didn't see it.    We didn't know what it was.

     10                And the best one was Ms. Jill Mecey:             I don't know

     11    what "EEO" is.    I'm not a numbers person.

     12                And when they did that, they just broke the law.

     13                She also finally admitted this morning that she

     14    suddenly learned what "EEO" means.         That was telling.

     15                The judge will instruct you on the law, but what she

     16    will tell you is this:      This case is not about whether there

     17    was actual discrimination happening.          We think there was, but

     18    let me say that again:      He doesn't have to prove that it was

     19    actual discrimination.      All Joey has to prove is that he had a

     20    reasonable good faith belief that it was happening, and if

     21    there's some uncertainty as to whether the managers in the

     22    field were, in fact, targeting African Americans and

     23    multiracial people or were influenced by their biases for

     24    whatever reason and how they treated them, that's not the issue

     25    and that's not what you're here to decide, so don't let them




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 86 of 156 PageID# 2014

                                                                                          703

       1   confuse you about that.

       2               What's also important here is the law protects the

       3   employee.    That's the basic purpose for the retaliation laws

       4   because it's important for employees in every company,

       5   employees like Joey, to be able to bring lawsuits to oppose

       6   unlawful discrimination and to be free from retaliation when

       7   they do that.    The law protects the employee.            Remember that.

       8               Once the company had discrimination data in front of

       9   it, the laws in the United States were invoked.               They had the

     10    right to recognize this data for what it was:              disparate

     11    treatment of their employees based on race, labeled right in

     12    the chart for all to see.      And they had the right -- they had

     13    to protect his right to see something.           If you see something,

     14    then say something, as Alvin Jackson said.

     15                And when Joey sued them, believing he was being

     16    retaliated against, not seeming to take any action to follow

     17    up, they had another legal responsibility that kicked in:                    not

     18    to do anything to retaliate against him because he was suing

     19    them for retaliation.

     20                They wanted to maintain a veil of secrecy.                Their

     21    case rests on the idea that Joey went above and beyond his job

     22    duties and didn't recognize the hierarchies in the

     23    organization.    Remember, this is a guy who's in the military.

     24    His whole demeanor is military.       Every time he says, "Yes,

     25    sir," every time he answers, he's a rule follower.                He follows




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 87 of 156 PageID# 2015

                                                                                          704

       1   commands.

       2               If anyone knows there is a hierarchy, it's Joey Rufo.

       3   So he used what he thought was being supported by his company's

       4   policy:   If you see it, say it.      In fact, under the company's

       5   policies, you must say it if you see it.            It's mandatory.

       6               He's loyal to this company, but he also saw what he

       7   believed was discrimination, and he took a personal risk.                    He

       8   didn't have to do that, but he took a risk to point it out

       9   under the belief that they would do something about it, and

     10    what happened?    Even if Jill Mecey meant well, they punished

     11    him for that, and that's what this trial is about.

     12                So this case is not really about Joey.              This case is

     13    about what the company did when it heard about discrimination.

     14                I think we could stop right there, but because the

     15    company has now after the fact said there were legitimate

     16    reasons that they harshly reprimanded him, some of them coming

     17    out for the first time today, on the last day of the trial,

     18    they said they have reasons that they didn't give him a raise

     19    and got rid of his job.

     20                We have to talk about the legitimacy of those reasons

     21    and assess them and see whether or not they were the real

     22    reasons for his firing.      We have proven that after Joey sends a

     23    report to two of the heads of HR and compliance that shows

     24    there's likely discrimination the way that discipline is being

     25    applied, he suddenly goes from being a rock star to a horrible




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 88 of 156 PageID# 2016

                                                                                          705

       1   employee in basically three days.

       2                He's asked to do an analysis of the discipline that's

       3   given out to the employees.      He has permission to get into the

       4   database for his regular job, and he asks if it's okay if he

       5   goes forward.

       6                Yes, he asks in the first e-mail they chart.                He

       7   tells them what he's suggesting he will do.             He's not going off

       8   on his own, on a tangent.

       9                The e-mail he receives in response says, "Great

     10    start."   He never gets anything that says, "Joey, you need to

     11    stop," or anything like that.       HR basically drops the ball in

     12    not responding to his description of what he's proposing to do,

     13    but they won't -- none of them will admit to any

     14    responsibility.

     15                 And they further drop the ball by admitting that they

     16    didn't look at the attachment.       They don't care about what the

     17    data says.    They didn't read the e-mail.          They just care that a

     18    lower-level -- or as their counsel referred to it, a

     19    bottom-level -- employee, that's what they called Joey,

     20    happened to take a look at their data and had the audacity to

     21    think that they would care about knowing what he had seen in

     22    the data.

     23                 Obviously, the discrimination he uncovered was not

     24    important, they tell you.      What was important?          That he had

     25    extracted race from people's personnel files?              Even though, as




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 89 of 156 PageID# 2017

                                                                                          706

       1   I mentioned earlier, he had all the permission he needed, since

       2   he had put that data in about race in the first place every day

       3   when you onboard the new employees.

       4               Have they lost track of what's important here?                 That

       5   he's offered some data that they didn't want to see, and that,

       6   ladies and gentlemen, is the kicker.          That's the essence here.

       7   HR got the data, they failed to do anything with the data, and

       8   they began to punish the messenger who brought it to them.

       9   It's see no evil, hear no evil.

     10                It's simply not credible that Salvo -- neither Salvo

     11    nor Petrella read the e-mail.       They berate him for his

     12    communication, but they utterly failed to communicate with him.

     13    They've not proven and they need to prove that this was just an

     14    ordinary business decision.      They have turned on him to make

     15    little things sound like enormous issues, even though they were

     16    never mentioned in their initial responses in this case.

     17                For example, we heard the St. Louis trip.               Yesterday

     18    they raised this despite the fact it's not even mentioned in

     19    any, any of the papers before that, any of the testimony before

     20    that.   What really happened there?        Joey raises a question and

     21    repeats it in a big room, and now they turn it into somehow

     22    he's done something out of bounds.         He's answered a question he

     23    wasn't supposed to.

     24                There's no documentation anywhere.            They haven't

     25    produced anything that that was an issue.            Just another thing




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 90 of 156 PageID# 2018

                                                                                          707

       1   that was tacked on.

       2               If they were really concerned about any of his

       3   behavior, couldn't they give him some coaching and a reminder?

       4   Wouldn't he be able to deal with it?

       5               No, they've got to put him on a scathing PIP three

       6   days after -- two days after they start drafting it, after he

       7   sends out data with the EEO analysis, and now what they're

       8   doing at this trial is they're backtracking.

       9               What is important, they give him a final written

     10    warning and a PIP.     They won't give him a raise, they take away

     11    all his favorite work tasks that he excels at, and then they

     12    come up with a reason to eliminate his job.

     13                The defendant strains to defend what is in the end

     14    indefensible.    It's truly suspicious.        But I get ahead of

     15    myself.

     16                Pretext.   Have you heard that a lot?            What does it

     17    mean?   Now, what does the company say?          The company's lawyers

     18    have tried to prove two defenses.        First, they've tried to

     19    prove that the PIP they put Joey on was really because of other

     20    reasons than his reported potential discrimination.

     21                Second, they tried to prove that the decision to fire

     22    him was really because of an alleged need to eliminate his job

     23    and had nothing to do with the fact that he had filed this

     24    lawsuit against the company.      That's their defense.

     25                How do we know what really happened here?               Well,




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 91 of 156 PageID# 2019

                                                                                          708

       1   let's talk about the attacks on Joey.          So they attack Joey and

       2   make it sound like he's a complete maverick, bending the rules

       3   or obsessively driven, where they tell him he cannot tell

       4   anyone about what is happening or what he's discovered.

       5               He respects their wishes, but unfortunately, there's

       6   no turning back.     He's quiet, but the cat's out of the bag.                  So

       7   they continue to mistreat him.       They try to deny that they were

       8   motivated to get rid of him because he discovered something

       9   that was very unpleasant to them.

     10                The simple truth is that Aclara not only retaliated

     11    against Joey; they renewed their attack on his credibility at

     12    this trial.    They called him a liar.        You heard that again and

     13    again.   They called him dishonest.

     14                Now, Joey may not be perfect.         Joey may be ambitious

     15    or even a bit, as we heard, overenthusiastic at times.                  Is that

     16    such a crime?

     17                He's not the villain they have made him into.                 He did

     18    not deserve to get fired, this man.         It was not a legitimate

     19    business reason.     It was retaliation, providing data they

     20    didn't want to see or even consider.

     21                Now, how do we know the HR team did not have a

     22    legitimate business reason?      Well, you have to consider the

     23    credibility of the witnesses.       You'll have to assess whether or

     24    not their testimony rang true.       How credible did they seem to

     25    you in comparison to Joey?      You decide that.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 92 of 156 PageID# 2020

                                                                                          709

       1               But let's look at the evidence as to timing, who Joey

       2   is, excuses made up by HR.      Let's go to timeline just to orient

       3   one more time.    Timing is everything, or at least one of the

       4   most important things in a case like this in which there's

       5   always an excuse for what the company did.             It's not the real

       6   reason.

       7               Over the course of a few days, Joey goes from being a

       8   rock star to being on a PIP in the final written warning.                    This

       9   happened two days after they started drafting it, after he

     10    submitted his EEO analysis.

     11                All actions by Aclara happened after Joey brought

     12    attention to their treatment of the SGS installers.                 There were

     13    none before that.     Then the lawsuit was filed on January 9.

     14    Aclara was notified of the lawsuit on January 16.                Three days

     15    later, Joey is stripped of his onboarding responsibility,

     16    something that was on his job description as a core

     17    responsibility and had been part of his job from his very first

     18    month at Aclara.

     19                Then in April, he's given a scathing performance

     20    review, no merit increase.      He's given 1's.         He's fired five

     21    weeks later.    Was that a surprise?

     22                Let 's talk briefly about Joey some more.               He's

     23    motivated and hard-working.      He's a performer.          You've heard by

     24    all accounts that he was very highly regarded at the company's

     25    office.   He's well respected.      Everyone he worked with in




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 93 of 156 PageID# 2021

                                                                                           710

       1   Virginia offices, they haven't brought anyone in from Virginia

       2   who has anything critical to say about him.

       3                You heard Alvin Jackson, probably knew him better

       4   than any of these people that they testified to today about his

       5   so-called faults.

       6                Once he worked with Aclara, they say he was

       7   uplifting.    Others said he was a good communicator.                They

       8   offered him mentoring and progressively more responsibility.

       9   And they did this because he's the person you see sitting here.

     10    He's an honest, hard-working man.         He just gets things done.

     11                 He successfully supervised the office move before he

     12    was fired, as I mentioned.      They want to minimize that, too.

     13    This is the guy they claim doesn't have adequate judgment,

     14    leadership, who's not a team player.

     15                 But Joey wanted to stick it out.           He felt that he was

     16    in the right to expose the possible discrimination.                  He wasn't

     17    going to give up.     They should have known better.

     18                 And you've got to wonder who was right about this

     19    guy?   Patty Cavender, the e-mail about the expense help;

     20    Darlene Ican, another complimentary e-mail; or the HR people,

     21    who were sent the disciplinary analysis and who used to love

     22    him?

     23                 Joey's the real deal.     He's going to be a success in

     24    his job but perhaps something more challenging down the line.

     25    He's still young and ambitious, and he needs training.                   And




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 94 of 156 PageID# 2022

                                                                                          711

       1   he's far from the challenge that Jill Mecey said he was to

       2   manage.   One wonders if the problem was the supervisor or the

       3   supervisee.

       4                When they first started out, everything was good, she

       5   says.   They were friendly.     She loved him.         Then she didn't

       6   like his all Reston office memo, but that was one minor event

       7   and not one she considered significant until her higher-ups

       8   were concerned about the disciplinary memo, and then the

       9   analysis becomes the center of their relationship.

     10                 Let's talk for a moment about the analysis and the

     11    alleged digging in the personnel files.           It sounds awful until

     12    you consider the facts, this digging.          He added only one column

     13    to the disciplinary form from the personnel files, all those

     14    who identified as a particular race or mix of races.

     15                 He didn't mess around in the personnel files.

     16    There's no testimony about that.        He added a race column to the

     17    disciplinary worksheet.      He added up the numbers, he did the

     18    math, and then he just saved his analysis on the computer since

     19    the shared database was not operational for the data set.                    He

     20    told them what he was going to do.

     21                 Well, HR freaked out not because of the data.                That's

     22    an excuse.    Lyn and Jill and Michael Garcia -- Lyn Salvo, Jill

     23    Mecey, and Michael Garcia set about finding ways to make sure

     24    no one found out about the potential discoverage.                That's what

     25    they meant about damage control.        That term is very telling.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 95 of 156 PageID# 2023

                                                                                          712

       1               They isolated and silenced Joey, and why?               This is

       2   not a data breach.     This was not sent to anyone other than two

       3   HR people that asked him to do the job.

       4               Clearly, when he spoke up about the illegalities they

       5   were doing, when he went back down, things got worse.                  Of

       6   course, managing an employee who has a pending lawsuit against

       7   a company is difficult.      It's difficult for everyone, both the

       8   employee and the employer, but again, the law protects the

       9   employee.    They're not allowed to make him uncomfortable or

     10    punish him for offering data.       That's retaliation, pure and

     11    simple.   And they cannot make up an excuse for why they did

     12    that.    That's pretext.

     13                The real reason here, I think, is obvious why they

     14    did what they did to him.      His HR supervisor and her bosses

     15    said he wasn't qualified to look at the discipline data, that

     16    he was just an office coordinator, not qualified to do the job,

     17    and they kept saying, "This was unauthorized," over and over

     18    again, like a mantra, thinking you'd believe it if they kept

     19    saying that.    They acted as if it was not done in good faith.

     20                He had no motive to hurt the company.             He loved it

     21    there.    And he wasn't looking for a lawsuit, either.               It's the

     22    last thing he wanted to do.

     23                So let's do a checklist again.          He was asked -- Joey

     24    is asked to do analysis of discipline patterns in the company.

     25    He was permitted to access the database he was in not for any




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 96 of 156 PageID# 2024

                                                                                          713

       1   purpose, but surely for the purpose of collecting data which

       2   would be related to the discipline patterns, especially when he

       3   asked for permission to go forward in the first e-mail.

       4               And he heard -- all he heard was, "That's great.

       5   Beautiful," from Lyn Salvo, and nothing else.

       6               And Joey expected that the e-mail would be read by

       7   the people he sent it to in its entirety.            Shame on them if

       8   it's actually true that neither Ms. Petrella or Ms. Salvo

       9   actually read his e-mail.

     10                Unauthorized, they claim.       They try to insinuate he

     11    was somehow overstepping his bounds.          He just takes their

     12    direction, asks for more direction, and it comes back to bite

     13    him?

     14                He tells them what he's proposing to do, and he tells

     15    them where he will back up the data.          Then he sends a second

     16    e-mail a month later.     A full month passes.          No one responds.

     17    The data is collected as he proposed, and he sends it only to

     18    the two HR people, who have never said:           Don't do this.          Stop.

     19    No, don't look at any data.

     20                By the way, shame on Jill Mecey if she's the one

     21    jumping in to discipline him when she says she has no idea

     22    what's in the e-mail or the attachment.           That's her contention

     23    in this courtroom today.      She didn't bother to look.             Either

     24    she's completely incompetent or she's not being truthful.                    And

     25    she knows full well what the e-mail was about, that it




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 97 of 156 PageID# 2025

                                                                                          714

       1   contained discrimination data, and that to punish Joey would be

       2   retaliation.

       3               And the same can be said of Lyn Salvo.              She claims

       4   she didn't look at the matrix.       You have to assess whether or

       5   not you believe that.

       6               So what did they do?     The PIP.       There's no action

       7   plan for improvement.     There are no guidelines.            There's no

       8   time frame for improvement, just harsh criticisms for the

       9   report.   And then they have to pile it on.

     10                They know they can't say it was just one judgment

     11    error.    They've got to create a pattern of errors, so they

     12    start going back in time and recreating history.               So they go

     13    back to the other mistake Joey made and to which he owned up

     14    and apologized, which he considered was no big deal when it

     15    happened, no one told him it was.

     16                He gets an e-mail from Jill saying:            We have to do

     17    everything possible to curb costs.         Joey takes this literally

     18    and translates a need to take action into a message about what

     19    he had control over:     the coffee area and special things people

     20    wanted, superficial things.      It was not alarmist.            He wasn't

     21    crying, "Fire," in the theater.

     22                Now, remember, there was nothing in Jill's e-mail

     23    that said don't tell anyone, and, in fact, even Jill Mecey

     24    agreed that everyone already knew that because the company was

     25    being purchased, that costs would need to be contained so the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 98 of 156 PageID# 2026

                                                                                          715

       1   company looked good on the books.        That was common knowledge in

       2   the Virginia office.

       3               It was just an end-of-the-week wrap.             It was buried

       4   among two other items, something almost no one read, according

       5   to Jill Mecey.    He was just passing along information that

       6   seemed like he was free to pass along, and people in the office

       7   were already aware of it anyway.

       8               So another nonissue, one they've trumped up and tried

       9   to exaggerate the significance of after the discrimination data

     10    is sent.    Seizing upon it, greatly exaggerating it, using it

     11    now as a pretext and excuse to find a way to punish him for

     12    speaking up.

     13                Now, on the PIP, they start piling on this lawsuit

     14    with other things.     Joey looked into trying to move into an HR

     15    position that became available at his office.              All he did was

     16    ask the person who mentioned the job to him, Ms. Salvo, he made

     17    it expressly conditional upon Jill Mecey's approval.                 He made

     18    it very clear he wasn't going to look to move into that job

     19    unless she expressly approved.       He was just testing the waters.

     20                They're going to persecute him for that?               Is this a

     21    crime for wanting to advance in an organization?

     22                And the idea that Jill Mecey sat on Joey's so-called

     23    lie for about seven weeks hoping he'd say something, that

     24    sounds like something out of a lousy relationship, doesn't it?

     25    It doesn't sound like a work relationship.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 99 of 156 PageID# 2027

                                                                                          716

       1               It's not subtle.    They're doing things to make Joey

       2   sound like a rogue employee.      Nothing could be further from the

       3   truth.

       4               I'm going to reserve my remaining time, Your Honor.

       5               THE COURT:    All right.

       6                            CLOSING ARGUMENT

       7                             BY MR. FLOOD:

       8               May it please the Court.

       9               Good afternoon.    We've been here for three full days,

     10    long days, and when I was an Air Force JAG officer, they always

     11    told us at trial strategy classes not to say thank you to the

     12    jury.    I'm not in the military now, so I can say I never agreed

     13    with that because this is hard work.          You have more hard work

     14    ahead of you, but with that said, I want to say to you this

     15    case, there are a lot of facts, dates, times, a lot of e-mails,

     16    right?    Binders on all the tables that are huge.

     17                The case isn't that complicated when you look at its

     18    core, when you consider the motivation, the testimony and the

     19    documents that are -- will be before you that you've seen and

     20    heard during this trial.

     21                You may, you may have thought sitting here for three

     22    days, Well, where's the photograph?         You know, in today's CSI

     23    culture, you know, we need photographs.           We need visuals, not

     24    just e-mails maybe or documents.

     25                Here 's the photograph, Plaintiff's Exhibit 63.                  If




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 100 of 156 PageID# 2028

                                                                                           717

       1    we can pull that up?

       2                 Can you pull that down just a little bit?              And can

       3    you zoom in just a little bit for us?          Thank you very much.

       4                 I hope that's clear.    This is Plaintiff's Exhibit 63,

       5    and I don't want to state that too far, that it's a photograph,

       6    but what this document is, ladies and gentlemen, it's the

       7    equivalent of a photograph in a case where the plaintiff is

       8    trying to prove to you the state of mind of Jill Mecey, Michael

       9    Garcia, Lyn Salvo, and Gina Petrella, okay?

      10                 You've heard some testimony about this document.

      11    What is this?    Well, number one, why is this important?                 Look

      12    at the date of this e-mail exchange:          October.       October 27.

      13                 Can we go on down and show the underlying message?

      14    I'm sorry.

      15                 If you see that lower message, this is where Patricia

      16    Cavender sent to e-mail to who?       To Jill Mecey, October 27, and

      17    she's praising Mr. Rufo, the plaintiff, for help he's given

      18    her.

      19                 Can we go back on up towards the page?             There we go.

      20                 What did Jill Mecey do?     Did she delete?           Did she

      21    shred it?    Did she just bury it somewhere?           No.    She sent it to

      22    who?   To Michael Garcia, her boss.

      23                 Look at Michael Garcia's comments.           This was --

      24    counsel read this to you, at least part of it, a few minutes

      25    ago.   This is talking about Ms. Cavender's praise of Mr. Rufo.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 101 of 156 PageID# 2029

                                                                                          718

       1                "That is a strong endorsement.         It doesn't have

       2    direct application to the situation and problems you are

       3    experiencing with him," meaning Jill.         "Very different areas of

       4    behavior and expertise.     Regardless, it is" -- what?             It's

       5    "good feedback.    And it allows you" -- who's you?             Jill

       6    Mecey -- "an opportunity to share what he does well and

       7    continue to work on the things he needs to work on" -- what, I

       8    think it should say -- but "what you're very important as

       9    well."

      10                How does that fit timing-wise in this case?                If you

      11    recall, a lot of testimony.      August 8 is when Mr. Rufo alleges

      12    he first engaged in what the law deems protected activity,

      13    okay?    You recall that -- and we'll get to that in a minute.

      14    That's an e-mail he sent to Lyn and to Gina, and attached to it

      15    was a spreadsheet with that of not just about the disciplinary

      16    actions he had been asked to complete, but the extra piece he

      17    had not been asked to complete, never instructed to complete,

      18    pulling race-related information for some people at least who

      19    had been disciplined and attaching that, not just attaching it,

      20    putting in his own purported analysis of it, okay?

      21                So this October 27 is while he's still on the

      22    performance improvement plan.      It's purportedly, according to

      23    Mr. Rufo's theory of this case, in the midst of the persecution

      24    phase, when at every turn, Jill Mecey is supposedly coming

      25    after him, trying to ruin him, saying bad things about him,




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 102 of 156 PageID# 2030

                                                                                          719

       1    being unfair towards him, retaliating against him.               That's his

       2    allegations.

       3                Jill didn't bury this e-mail.        She sent it to her

       4    boss.

       5                Look at her boss's response.        It's a fair, reasonable

       6    response, and it shows you in a compelling way what's inside

       7    the state of mind, if you will, of Mr. Garcia and Ms. Mecey in

       8    particular and Aclara.

       9                With due respect to the plaintiff and his right to

      10    bring this case, it's nonsense, ladies and gentlemen.                 It's

      11    nonsense.   This is about an employee who couldn't accept

      12    criticism, who couldn't accept that, hey, there are ways and

      13    areas that he needed to improve his performance on, and that

      14    resorted to alleging in this case falsely that he was the

      15    victim of retaliation.

      16                He wasn't -- this e-mail shows you in a compelling

      17    way they can't refute what was inside the mind and hearts of

      18    those two people.    It ruins their case.

      19                Let's look at slide 1, please.         Counsel stated to you

      20    at one point in his argument, he did state correctly -- and I

      21    note the judge will instruct you she's, the Court has told you

      22    this already.    We'll give you instructions in just a few

      23    minutes.

      24                Counsel said, well, Mr. Rufo doesn't have to prove

      25    that there was actual discrimination happening at Aclara in




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 103 of 156 PageID# 2031

                                                                                          720

       1    relation to the race-related data he pulled without

       2    authorization and the analysis he did without being asked, he'd

       3    never done before regarding a very complicated issue.

       4               Counsel said, well, what he, what he does need to

       5    show is that he had a reasonable, good faith belief that

       6    someone else's rights, basically, the SGS installers in this

       7    case, were being discriminated against.

       8               You'll have to decide for yourself when you hear the

       9    judge's instructions what counsel left out, and this is

      10    critical, ladies and gentlemen, what he didn't tell you when he

      11    made that statement is that Mr. Rufo has to prove that he had

      12    an objectively reasonable good faith belief that someone else's

      13    right to be free from intentional racial discrimination was

      14    being violated.

      15               And that in particular, in relation to August 8 and

      16    what he did on that day, objectively, in terms of what he was

      17    thinking is critical.     What does that mean?         Subjective means

      18    okay, maybe he really believed in his heart and mind or both

      19    that he had found some data that was purportedly damaging to

      20    the company or, you know, whatever he thought.             That's

      21    subjective.

      22               Objective is wait a second.        What would a reasonable

      23    person think looking at his e-mail, looking at his data,

      24    looking at his words, his words that he conveyed to Aclara on

      25    different dates and times that are documented that are before




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 104 of 156 PageID# 2032

                                                                                          721

       1    you in this case.    That's the correct statement of the law on

       2    whether or not he engaged in what's called protected activity,

       3    which is really the first umbrella, large key decision point

       4    for you in this case.

       5                Let's go to the next slide.       Aclara did not retaliate

       6    against Mr. Rufo when it issued him a warning and performance

       7    improvement plan on -- I believe it was August 15 of 2017.

       8    Three key reasons.

       9                Next slide, please.    What's the first reason?

      10    Aclara's management, in particular Ms. Mecey and then Michael

      11    Garcia, had growing concerns about his conduct and performance

      12    when?    Before August 8, 2017.    Okay?     So they have growing

      13    concerns about his performance and conduct before the date the

      14    plaintiff alleges he engaged first in some form of protected

      15    activity under the law.

      16                What am I talking about?       Next slide, please.           Keep

      17    going.    No, go back.   Please go back.      Thank you.

      18                What's the piece of evidence that relates to that?

      19    The witness that most directly relates to that you heard from

      20    today:    Michael Garcia.   He testified to you and Mr. -- talked

      21    to him about this issue.     He gave you his recollection of what

      22    had happened.

      23                Plaintiff's Exhibit 26, which you'll have before you,

      24    this is maybe our second photograph, if you will, in the case

      25    as to what's in the state of mind, the hearts of Mr. Garcia, in




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 105 of 156 PageID# 2033

                                                                                          722

       1    this case, and Ms. Mecey's.

       2                In this case, you'll see from the larger e-mail, if

       3    you recall, this is where Jill Mecey reached out to Mr. Garcia

       4    because the issue of Mr. Rufo pursuing pretty aggressively a

       5    chance to interview for an HR management position with

       6    Ms. Salvo, that issue developed.       She told you what she thought

       7    about it.

       8                Did she, did she not want him to be able to progress

       9    in the company?    No, she progressed within this company for

      10    six -- starting throughout her career.          She's worked in really

      11    lower-level position.     She's still an executive assistant but

      12    now with management-level responsibilities over that function

      13    within SGS.

      14                Mr. Garcia's response to Ms. Mecey's inquiry to him:

      15    Hey, need your help in figuring out how to manage this issue,

      16    that's what supervisors do, right?        They manage employees.

      17                He said, "By the way, I agree with your approach and

      18    planned comments.     He is rather presumptuous but also claims to

      19    have good experience in the military that is applicable.                  His

      20    behavior has to be adjusted."

      21                Let's go back to the slide, please, Susie.

      22                Timing.   It's on the slide in front of you, ladies

      23    and gentlemen.    That e-mail from Mr. Garcia was by my count 28

      24    days before Mr. Rufo alleges he first engaged in some form of

      25    protected activity, okay?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 106 of 156 PageID# 2034

                                                                                          723

       1               Briefly, the next bullets on that slide, please,

       2    Susie.

       3               What are their growing concerns?           Mr. Garcia talked

       4    to you about that.     It was, it was things that happened,

       5    admittedly some small things, okay?        It didn't formalize in

       6    discipline.    It built over time.     It built over time to the

       7    point they decided we need to formally address this issue.

       8               This slide lists that out for you.            Number one,

       9    basically a conduct here in relation to the plaintiff's conduct

      10    is trying to play a role he wasn't hired to do as an office

      11    coordinator.

      12               I want to be clear, one of our counsel said, well, he

      13    was a low-level employee, but Aclara is not taking that

      14    position in this case.     They're not looking down on Mr. Rufo.

      15    They're not, they're not diminishing what he had to do in his

      16    responsibilities.    But every team, right, to function well has

      17    different team members.     You can't have ten point guards --

      18    strike that.

      19               You can't have five point guards on the basketball

      20    court at any one time.     You can't have nine pitchers on the

      21    baseball field at one time.      The team doesn't function that

      22    way.

      23               Mr. Rufo was a part of the team.           He was new.        He was

      24    in an office coordinator position, with certain

      25    responsibilities.    He was not in an HR-specific position.                 He




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 107 of 156 PageID# 2035

                                                                                           724

       1    wanted to be.    That's great.     Ms. Mecey made clear to you,

       2    Mr. Garcia as well, they didn't resent that.              They didn't

       3    begrudge it.    In fact, that's to be commended.            If you want to

       4    go higher and farther, Aclara is just the company to do it, we

       5    know from Ms. Mecey's own experience, right?              It's a place you

       6    can do that in your career.

       7                 What Mr. Garcia's response reflects -- and this is an

       8    important concept under the law that you'll be instructed on in

       9    this case.    It's called business judgment.

      10                 Please, next slide.

      11                 You'll be given an instruction -- please go ahead --

      12    the key concept, but I want -- with all the instructions,

      13    listen carefully to the details, okay?           But the headline of

      14    this instruction is that this case is not about just

      15    second-guessing.    You know, okay.      Well, Mr. Garcia thought on,

      16    I think, July 11, 2017, that the plaintiff's behavior had to be

      17    changed.   He's wrong.    Therefore, Aclara must be guilty of

      18    something.

      19                 That's not the role of this case, and respectfully,

      20    I'd submit that's not your role due in part to this instruction

      21    you'll get called business judgment.

      22                 The judge will tell you, I'm going to paraphrase, I

      23    don't want to be misleading about it, employers have a right

      24    under the law to make business decisions.            We all know that.

      25    It just can't be motivated by an illegal reason, okay?                  Aclara




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 108 of 156 PageID# 2036

                                                                                          725

       1    can make its own subjective personnel decisions.

       2                 And with due respect, regardless of whether you when

       3    you're deliberating agree or not with certain decisions, that's

       4    really not the issue before you.       That's really not your charge

       5    in deciding the relevant, material issues of this case.

       6                 Mere disagreement or belief that a decision was harsh

       7    or unreasonable is not a proper basis to find for the

       8    plaintiff.    You'll be told that.

       9                 What is the relevant issue, was retaliation the

      10    motivating factor, and any of the decisions in terms of the

      11    decision to put him on a warning and PIP, and some of the later

      12    issues we'll talk about briefly in this case.

      13                 Next slide, please.

      14                 The second reason, the company did not retaliate

      15    against him.    He did not engage in protected activity in

      16    relation to his e-mail or the data that he sent to Lyn and Gina

      17    on August 8, 2017.

      18                 Let's look at the next slide.

      19                 All right.   You're going to have Plaintiff's Exhibit

      20    33.   You've seen a lot of -- seen that handled a lot with

      21    witnesses.    We don't need to go through it in great detail

      22    here, but this is the e-mail Mr. Rufo is saying, hey, you know,

      23    this e-mail and then the data connected to it on the

      24    race-related issue that he assembled is protected activity.

      25                 Let's go back to the slide.      The first bullet




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 109 of 156 PageID# 2037

                                                                                          726

       1    reflects what I just covered with you in terms of the actual

       2    instruction you'll get that Mr. Rufo has to prove that the

       3    e-mail and the data he assembled relating to race and employees

       4    having been disciplined, it has to meet a standard of being --

       5    reflecting an objectively reasonable, good faith belief that

       6    someone else's right to be free from intentional race

       7    discrimination was being violated.

       8               Not only that; he has to show that he opposed what he

       9    reasonably believed to be intentional discrimination.

      10    Opposition to such, I'm paraphrasing that, cannot be equivocal,

      11    but instead, he must show that he stood in opposition to it,

      12    not just objectively reported its existence or attempted to

      13    serve as the intermediary.

      14               Next slide.    We know from plaintiff's e-mail of

      15    August 8, he cannot meet that standard under the law, and with

      16    due respect, and you'll be told this, you're here to apply the

      17    law, ladies and gentlemen.      That's part of your charge.              How do

      18    we know from his words, not my words, not his counsel's words,

      19    Mr. Rufo's words in that e-mail?

      20               What did he say, briefly?       You've heard a lot of

      21    about this.    "This isn't very informative at the moment

      22    because" -- what?    "We lack sufficient amounts of data to give

      23    this relevancy.    However, as time goes on, this analysis

      24    becomes less skewed and more representative of how we're

      25    tracking a relation and how it should be tracking.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 110 of 156 PageID# 2038

                                                                                          727

       1                 What do we know?   He said to Lyn and Gina on August 8

       2    it's not very informative.      What's he talking about?            The

       3    race-related data he had pulled and assembled himself.                 Why?

       4    Because we lack sufficient amounts of data to give it this

       5    relevancy.

       6                 He went on to basically acknowledge through the third

       7    line that it was skewed data because you needed more time to

       8    track that type of issue.

       9                 Next slide.   Plaintiff's Exhibit 38, which you'll

      10    also have in your deliberation room.         What is this?         This is

      11    his -- I believe it's his instant message exchange with

      12    Ms. Mecey.

      13                 He says, "Long story short:      I included an EEO

      14    analysis in my terms and discipline report, and I don't think

      15    Lyn appreciated it like I hoped she would."

      16                 Briefly, why did he do this?       I would submit to you

      17    he was trying to do it to impress Lyn Salvo, who he called,

      18    what, a legend, right?     Who he was pursuing a job with as an HR

      19    business partner.    Okay?

      20                 Now, does that mean -- what does that mean?              I mean,

      21    if you want the answer for why he did this without being asked

      22    to, without being directed to, I would submit to you that's an

      23    answer.   That is the answer.

      24                 He goes on to say in this instant message exchange,

      25    "It only went to her and Gina, and I included" -- what? --




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 111 of 156 PageID# 2039

                                                                                          728

       1    "only numerical values with no opinions."

       2                 The judge will instruct you in relation to the legal

       3    concept of protected activity, he's got to meet that objective

       4    good faith standard, okay, not just a subjective standard, and

       5    he's got to stand in opposition.       That e-mail and that text

       6    message exchange shows that wasn't the case, and he can't make

       7    it the case no matter how bad he wants to sitting in this

       8    courtroom this week.

       9                 Next slide, please.   Those two exhibits show you

      10    there's no reference at all to the issue of possible race

      11    discrimination, no objective good faith relief on Mr. Rufo's

      12    part that others are being discriminated against.               And I listed

      13    there again the words that we just covered.            We're not going to

      14    read them it again.

      15                 Next slide, please.   What's more evidence, we know

      16    that he doesn't meet the standard for protected activity

      17    regarding his activity -- regarding what he did on August 8 in

      18    terms of that e-mail and the race data that he pulled and

      19    assembled.    A lot of e-mails in this case.          You've looked at

      20    them probably until you're blurry-eyed.

      21                 Not a single one, not a single one has Mr. Rufo

      22    saying, hey, ladies and gentlemen within Aclara, I believe

      23    there's some form of discrimination going on based on race

      24    regarding the SGS workforce.

      25                 He's saying it now.   The one time he says he said it




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 112 of 156 PageID# 2040

                                                                                           729

       1    to someone was in a conversation with Lyn Salvo by phone, when

       2    he says he told her:       Lyn, I think this data reflects

       3    intentional systemic -- meaning company-wide -- discrimination.

       4    He's not an expert.     He's never done that type of analysis

       5    before.    And, oh, by the way, he didn't record that call, so we

       6    can't hear what he said.      He hadn't produced any notes from

       7    that call.    We can't know what he said from his notes.

       8                 Next slide, please.    What he says now has to be

       9    judged by what he said then because the state of the mind of

      10    the company personnel is critical.         They can't be judged on

      11    what he said this week in the courtroom in terms of the impact

      12    and their state of mind.      It's what he said then.

      13                 Next slide.    The next two slides I have for you list

      14    out different points.      Why?   The data that he pulled and

      15    assembled on race for certain SGS employees who had been

      16    disciplined is not relevant and is not reliable.               Ms. Petrella

      17    in particular talked to you about that today, their compliance

      18    officer, if you will, within human resources.

      19                 The plaintiff, Mr. Rufo, admitted to several of these

      20    points when I asked him questions yesterday.

      21                 Let's go to the next slide.       Different managers,

      22    different places, different facts, different policies at issue,

      23    conduct.    No accounting for project-specific racial makeup of

      24    the workforce.    D.C. Water site, for example, what was the

      25    makeup of the workforce on that site for Aclara versus a site




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 113 of 156 PageID# 2041

                                                                                          730

       1    in Minnesota.    Obviously, that could be dramatically different,

       2    but that data wasn't in there, and that led Aclara, the team

       3    that looked at it, to conclude this isn't relevant and reliable

       4    data.   Plaintiff is trying to blame Aclara, to say they ignored

       5    it.   Far from the truth.

       6                Next slide.   We know from his own words he doesn't

       7    meet the standard for protected activity.

       8                Next slide, please.    Next slide.

       9                The third reason is -- go ahead.          We know, we know

      10    that beginning with that e-mail from Mr. Garcia, that exchange

      11    of July 11, 2017, what was in their minds in relation to

      12    Mr. Rufo as an employee.     Mr. Garcia said on that date his

      13    behavior has to change, okay?      That's the framework, the

      14    context from which you need just to make a decision regarding

      15    the motivations in play on August 8.

      16                Next slide, please.    We will be brief on these

      17    points.    December 19, Ms. Mecey told him she would take him off

      18    the PIP.    It did come up in the conversation that he would not

      19    get a merit increase for 2017 because of those performance

      20    issues, and, oh, by the way, that conversation happened before

      21    this lawsuit was filed.     That's critical for you to consider.

      22    What plaintiff's position in his assertions reflect, mere

      23    disagreement with Ms. Mecey especially in her business

      24    decisions on how to manage him as an employee.

      25                Next slide.   The performance evaluation, you heard,




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 114 of 156 PageID# 2042

                                                                                          731

       1    you heard the audio recording from the discussion between

       2    Ms. Mecey and the plaintiff in April.         What you heard -- and

       3    you'll have, I believe, the recording with you.              You can listen

       4    to it again if you want.      You'll have the transcript of it.

       5    What you heard was Ms. Mecey being a manager, but what you

       6    heard are the words and the honest state of mind of a person

       7    who -- Ms. Mecey did not know that call was being recorded.

       8                 Listen to the end of the two recordings.             We played

       9    it yesterday.    What they show, with due respect, is that this

      10    plaintiff, he knew he was continuing to record Ms. Mecey in

      11    that April conversation.      He absolutely knew.         You hear him at

      12    the end announce the date and time into that recorder when the

      13    call ended.

      14                 He knew it.   He didn't tell her.        He didn't alert

      15    her.   He didn't have the courtesy to do that.

      16                 You know what?   That's powerful evidence because all

      17    she did was try to be a manager to him.          She adjusted one of

      18    his ratings upward and otherwise let him talk, and she

      19    responded.    That's called managing an employee.

      20                 Next slide.   Finally, and I'll wrap this up with this

      21    because I'm short on time:      The decision to eliminate his

      22    position, number one, consider the timing.            They're trying to

      23    hinge that in terms of retaliation on the date the lawsuit was

      24    filed, I think January 9.      That decision was made in May,

      25    effective June 4.    That's months after the fact.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 115 of 156 PageID# 2043

                                                                                             732

       1                 Look, if they -- use your common sense, and the judge

       2    will instruct you on that.         If they were out to get him, if

       3    they were out to retaliate against him for filing that lawsuit,

       4    they wouldn't have fired him like that.             Why wait?

       5    Q.      You've heard the other evidence.         There are a couple of

       6    memos in the file that are in evidence for Ms. Mecey regarding

       7    the decision to eliminate not just the coordinator position in

       8    Herndon but also basically the position in New Hampshire for a

       9    much larger office and operation.          They made the decision to

      10    not have someone come back to that position full time.

      11                 Ladies and gentlemen of the jury, the evidence is

      12    clear.    We've presented to you the two photographs, if you

      13    will, that I talked about.         They show you all this is is a case

      14    of a plaintiff who -- and the company respects him, respects

      15    his military service.       That's not what this case is about, with

      16    due respect.

      17                 They made management decisions they thought were

      18    right.    It's not about retaliation.         That wasn't their

      19    motivation, and he can't accept that, but that doesn't mean he

      20    wins.    Thank you.

      21                 THE COURT:    Okay.

      22                              REBUTTAL ARGUMENT

      23                                 BY MR. FOX:

      24                 It's all about retaliation.         One thing we agree upon:

      25    They sure did adjust his behavior, didn't they?                 The notion




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 116 of 156 PageID# 2044

                                                                                          733

       1    that he had an objectively reasonable belief that there was

       2    discrimination going on when he found out that African

       3    Americans were being disciplined at four times the rate of

       4    everybody else?    Given the sample size he had, given the data

       5    he uncovered, that doesn't fly.      That doesn't permit them to

       6    avoid liability.

       7               The notion that they didn't react to the filing of

       8    this lawsuit, ultimately a termination, that doesn't fly,

       9    either.   Of course, they're not going to terminate him right

      10    after the lawsuit was filed.      They're not that stupid.

      11               They did remove his onboarding duties within three

      12    days.   That wasn't that smart.

      13               But the reality is he made it very clear what he was

      14    complaining about.     There was no question he was complaining

      15    about racial disparities.      It was apparent from the

      16    spreadsheet.

      17               He told Jill Mecey.     You've got to believe him or

      18    Jill Mecey who's telling the truth here.           You've got to look at

      19    Jill Mecey's notes, where she documents what he told her.                   He

      20    complained about retaliation.      She admits that.          If he's

      21    complaining about retaliation, what's the retaliation over?

      22    It's obviously got to be over the spreadsheet.             It's not

      23    anything else.    That's the only thing that he produced.

      24               Recall their witnesses.      You assess their

      25    credibility.    Alvin Jackson, the lone exception, everyone else




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 117 of 156 PageID# 2045

                                                                                           734

       1    gets in line.

       2               Garcia, he's the top of the pyramid.              He's the next.

       3    He claims to know nothing.      He claims that he didn't know

       4    that Joey had complained of retaliation for reporting

       5    discrimination, yet Jill Mecey said in her testimony yesterday

       6    she told him.

       7               Look at the untruthfulness.         Petrella sunk herself in

       8    when she said Joey had displayed initiative and suggested that

       9    she should investigate further.       She sunk herself.           She

      10    admitted she didn't do anything further.

      11               All claimed not to know anything about the primary

      12    details of this case.     Really?    Please?      It's as if they

      13    weren't discussed or they weren't advised of the details by the

      14    lawyers?

      15               And they keep coming up with new ideas.               The very

      16    last day of this trial, the head count wasn't right.                 They're

      17    claiming financial issues with no documentation.               The

      18    affirmative action audits that we've never seen.               Is there any

      19    substance to these tacked-on arguments?

      20               They should have been the ones who were eliminated

      21    for gross dereliction of duty.       They turned a blind eye to the

      22    whole thing, the whole thing.

      23               I'd like to talk to you a little bit about damages,

      24    and I'd like to put up the verdict form.

      25               This has affected Joey.       You heard Sienna's




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 118 of 156 PageID# 2046

                                                                                          735

       1    testimony:    He's stoic, as she described it.           He continues to

       2    experience emotional distress caused by having to go to work

       3    every day.    This is one of the hardest experiences in his life.

       4    He didn't get up on the stand and cry about it.              He's the one

       5    that lost his job.     He's the one that lost his benefits.               He's

       6    the one who's lost his career.

       7                 Now, in the verdict form, you'll be asked -- if we

       8    could put up the first question? -- "Do you find, by a

       9    preponderance of evidence, in favor of plaintiff, Joseph Rufo,

      10    on his claim for retaliation?"

      11                 I would ask you to check "Yes."

      12                 On the next item, "What sum of money would fairly and

      13    reasonably compensate plaintiff, Joey Rufo, for damages, if

      14    any, that you have found defendant, Aclara Technologies, LLC,

      15    caused him?    Answer for the following items."

      16                 You'll have to calculate his back pay based upon what

      17    you know.    Pain and suffering, inconvenience, mental anguish,

      18    and loss of enjoyment of life.      Now, this includes, as you'll

      19    learn in the jury instructions, about long-term damage to his

      20    career, something that has both tangible economic and

      21    intangible social value.     We'll ask you to fill in that blank

      22    with a million-dollar award, and we'll ask you to total the

      23    amounts.

      24                 The next item, and this is the most important part of

      25    the verdict form:    Do you find by a preponderance of the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 119 of 156 PageID# 2047

                                                                                          736

       1    evidence that Aclara acted with malice and reckless

       2    indifference to the rights of Mr. Rufo?

       3                 We'll have won the battle but lost the war if you

       4    don't check "Yes."

       5                 Employer acts with malice or reckless indifference

       6    when it knows or should have known what it's doing is illegal

       7    but does it anyways.      There's no question Aclara knew that

       8    retaliation was illegal.     Mecey, Salvo, Petrella, Garcia, they

       9    all knew exactly what they were doing.

      10                 No one is willing to take responsibility.             No one is

      11    willing to take any accountability.        No one is willing to admit

      12    that they've dropped the ball.      You've got to make the decision

      13    as to whether or not they dropped the ball.            You've got to

      14    determine if they acted with reckless indifference.

      15                 We think they did.   They paid lip service to their

      16    rules on retaliation discrimination.         Look at what the company

      17    did.   Don't look at what it says.      What difference does it make

      18    what their rules say if they treat people like this?

      19                 We ask you to stand for Joey Rufo and return a

      20    verdict in his favor.     Thank you.

      21                 THE COURT:   All right.   I'll let the jurors just move

      22    down a little bit so I can see everybody's face.

      23                 And we will not permit people to come and go in the

      24    courtroom, so anyone who wants to leave needs to leave now.

      25    All right.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 120 of 156 PageID# 2048

                                                                                          737

       1               All right.    Ladies and gentlemen, now that you have

       2    heard all of the evidence that is to be received in this trial

       3    and each of the arguments of counsel, it becomes my duty to

       4    give you the final instructions of the Court as to the law that

       5    is applicable to this case.      You should consider these

       6    instructions to guide you in your decisions.

       7               Now, all of the instructions of law given to you by

       8    the Court -- those given to you at the beginning of the trial,

       9    those given to you during the trial, and these final

      10    instructions -- must guide and govern your deliberations.

      11               It is your duty as jurors to follow the law as stated

      12    in all of the instructions of the Court and to apply these

      13    rules of law to the facts as you find them from the evidence

      14    received during the trial.

      15               Now, counsel have quite properly referred to some of

      16    the applicable rules of law to you in their closing arguments.

      17    If, however, any difference appears to you between the law as

      18    stated by counsel and that as stated by the Court in these

      19    instructions, you, of course, are to be governed by the

      20    instructions given to you by the Court.

      21               You are not to single out any one instructions alone

      22    as stating the law but must consider the instructions as a

      23    whole in reaching your decisions.       Neither are you to be

      24    concerned with the wisdom of any rule of law stated by the

      25    Court.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 121 of 156 PageID# 2049

                                                                                          738

       1               Regardless of any opinion you may have as to what the

       2    law ought to be, it would be a violation of your sworn duty to

       3    base any part of your verdict upon any other view or opinion of

       4    the law than that being given in these instructions, just as it

       5    would be a violation of your sworn duty as the judges of the

       6    facts to base your verdict upon anything but the evidence

       7    received in the case.

       8               You were chosen as jurors for this trial in order to

       9    evaluate all of the evidence received and to decide each of the

      10    factual questions presented by the allegations brought by the

      11    plaintiff, Joseph Rufo, in his complaint and the denial of

      12    those allegations by the defendant, Aclara Technologies, LLC.

      13               In resolving the issues presented to you for decision

      14    in this trial, you must not be persuaded by bias, prejudice, or

      15    sympathy for or against any of the parties to this case or by

      16    any public opinion.

      17               Justice through trial by jury depends upon the

      18    willingness of each individual juror to seek the truth from the

      19    same evidence presented to all the jurors here in the courtroom

      20    and then to arrive at a verdict by applying the same rules of

      21    law as are now being given to each of you in these

      22    instructions.

      23               Now, there's nothing particularly different in the

      24    way that a juror should consider the evidence in a trial from

      25    that in which any reasonable and careful person would deal with




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 122 of 156 PageID# 2050

                                                                                          739

       1    any very important question that must be resolved by examining

       2    facts, opinions, and evidence.      You are expected to use your

       3    good sense in considering and evaluating the evidence in the

       4    case.   Use the evidence only for those purposes for which it

       5    has been received, and give the evidence a reasonable and fair

       6    construction in the light of your common knowledge of the

       7    natural tendencies and inclinations of human beings.

       8                 Now, the evidence in this case consists of the sworn

       9    testimony of the witnesses, regardless of who may have called

      10    them, all exhibits received in evidence, regardless of who may

      11    have produced them, and all facts which may have been agreed or

      12    stipulated to.

      13                 When the attorneys on both sides stipulate or agree

      14    as to the existence of a fact, you may accept the stipulation

      15    as evidence and regard the fact as proved.            You are not

      16    required to do so, however, since you are the sole judges of

      17    the facts.

      18                 Now, the Court has -- all right.

      19                 Any proposed testimony or proposed exhibit to which

      20    any objection was sustained by the Court and any testimony or

      21    exhibit ordered stricken by the Court must be entirely

      22    disregarded.    Anything you may have seen or heard outside the

      23    courtroom is not evidence and must be entirely disregarded.

      24                 The questions, objections, statements, and arguments

      25    of counsel are not evidence in the case unless made as an




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 123 of 156 PageID# 2051

                                                                                          740

       1    admission or a stipulation of fact.        You are to base your

       2    verdict only on the evidence received in the case.               In your

       3    consideration of the evidence received, however, you are not

       4    limited to the bald statements of the witnesses or to the bald

       5    assertions in the exhibits.      In other words, you're not limited

       6    solely to what you see and hear as the witnesses testify or as

       7    the exhibits are admitted.      Instead, you are permitted to draw

       8    from the facts which you find have been proved such reasonable

       9    inferences as you feel are justified in the light of your

      10    experience and common sense.

      11                 Inferences are simply deductions or conclusions which

      12    reasonable -- I'm sorry, which reason and common sense lead the

      13    jury to draw from the evidence received in this case.

      14                 Now, testimony and/or exhibits can be admitted into

      15    evidence during a trial only if it meets certain criteria or

      16    standards.    It is the sworn duty of the attorney on each side

      17    of a case to object when the other side offers testimony or an

      18    exhibit which that attorney believes is not properly admissible

      19    under the rules of law.     Only by raising an objection can a

      20    lawyer request and then obtain a ruling from the Court on the

      21    admissibility of the evidence being offered because the

      22    attorney has made an objection.

      23                 Now, do not attempt to interpret my rulings on

      24    objections as somehow indicating how I think you should decide

      25    the case.    I am simply making a ruling on a legal question




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 124 of 156 PageID# 2052

                                                                                          741

       1    regarding that particular piece of testimony or exhibit.

       2                 It is the duty of the Court to admonish an attorney

       3    who, out of zeal for his or her cause, does something which I

       4    feel is not in keeping with the rules, evidence, or procedure.

       5                 You are to draw absolutely no inference against the

       6    side to whom an admonition of the Court may have been addressed

       7    during the trial of this case.

       8                 And during the course of the trial, I occasionally

       9    ask questions of a witness.      Do not assume that the Court holds

      10    any opinion on the matters to which a question may have

      11    related.   The Court may ask a question simply to clarify a

      12    matter, not to help one side of the case or hurt the other.

      13                 And remember at all times that you as the jurors are

      14    the sole judges of the facts of the case.           In other words, no

      15    matter what the Court says about the evidence or what the

      16    lawyers say does not control.      It's what you, the fact finders,

      17    find.

      18                 I think I've told you several times during the trial

      19    that the questions asked by a lawyer for either party to this

      20    case are not evidence.     If a lawyer asks a question of a

      21    witness which contains an assertion of fact, therefore, you may

      22    not consider the assertion by the lawyer as any evidence of

      23    that fact.    Only the answers of the witness are evidence.

      24                 And if any reference by the Court or by counsel to

      25    matters of testimony or exhibits does not coincide with your




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 125 of 156 PageID# 2053

                                                                                          742

       1    own recollection of that evidence, it is your recollection

       2    which should control during your deliberations and not the

       3    statements of the Court or of counsel.

       4                Now, in coming to your decisions on the facts of this

       5    case, you should not be determined by the number of witnesses

       6    testifying for or against a party or by the number of exhibits

       7    introduced by one side or the other.

       8                You should consider all of the facts and

       9    circumstances in evidence to determine which of the witnesses

      10    you choose to believe or not believe and which of the exhibits

      11    have more or less value.     You may find that the testimony of a

      12    smaller number of witnesses on one side is more credible than

      13    the testimony of a greater number of witnesses on the other

      14    side or that one or two exhibits may have more significance to

      15    your evaluation of the case as against numerous exhibits which

      16    you find have less significance.

      17                To sum up this instruction, always consider the

      18    quality of the evidence rather than the quantity of the

      19    evidence.

      20                Now, there are two types of evidence that are

      21    generally presented during a trial, and they're called direct

      22    evidence and circumstantial evidence.         Direct evidence is the

      23    testimony of a person who asserts or claims to have actual

      24    knowledge of a fact, such as an eyewitness.            Circumstantial

      25    evidence is proof of a chain of facts and circumstances




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 126 of 156 PageID# 2054

                                                                                          743

       1    indicating the existence of a fact.

       2                 An example of circumstantial evidence is the

       3    following:    You leave your home at noon on a cold February day.

       4    Your front yard is bare at the time.         It then starts to snow,

       5    and you return at 5 p.m., and you see a footprint in the snow

       6    that now covers your front yard.

       7                 From the facts that you left your home at noon and

       8    returned at 5 p.m., that you see, that is, you have direct

       9    evidence of a footprint, and you know from common experience

      10    that human beings are normally associated with footprints, you

      11    can infer that there was a person in your yard sometime between

      12    noon and 5 p.m.

      13                 If you had actually seen a person, that would be

      14    direct evidence of the fact.      Because you haven't seen the

      15    person, however, you can assume or conclude that there was

      16    someone in your yard from these other facts.             That's called

      17    circumstantial evidence.

      18                 Now, the law makes no distinction between the weight

      19    or value to be given to either direct or circumstantial

      20    evidence, nor is a greater degree of certainty required of

      21    circumstantial evidence than of direct evidence.              You should

      22    weigh all the evidence in the case in making your decisions.

      23                 Now, typewritten transcripts of recorded

      24    conversations have been introduced in this case, and as I told

      25    you when the conversations came in, recordings of conversations




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 127 of 156 PageID# 2055

                                                                                          744

       1    have been received in evidence and played for you, and

       2    typewritten transcripts of these recordings have been furnished

       3    to you.   The transcripts of these conversations are being given

       4    to you solely for your convenience in assisting you in

       5    following the conversations or in identifying the speakers.

       6               In all instances, it is the recording itself that's

       7    evidence, and the typewritten transcript is not.              And I believe

       8    I told that to you during the trial.         So what you hear on the

       9    recording is the evidence; what you read on the transcript is

      10    not.   If you perceive any variation between the two, you will

      11    be guided solely by the recording and not the transcript.

      12               If you cannot, for example, determine from the

      13    recording that particular words were spoken or if you cannot

      14    determine from the recording who said a particular word or

      15    words, you must disregard the transcript insofar as those words

      16    or that speaker are concerned.

      17               In certain instances, evidence may be admitted only

      18    for a particular purpose and not generally for all purposes.

      19    For the limited purpose for which this evidence has been

      20    received, you may give it such weight as you feel it deserves.

      21    You may not, however, use this evidence for any other purpose

      22    not specifically mentioned.

      23               Now, the next couple of instructions are going to go

      24    towards how you evaluate the credibility of witnesses, and the

      25    word "credibility" simply means the degree to which you're




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 128 of 156 PageID# 2056

                                                                                          745

       1    going to believe any witness.

       2               You as jurors are the sole and exclusive judges of

       3    the credibility of each of the witnesses called to testify in

       4    this case, and only you determine the importance or the weight,

       5    if any, that their testimony deserves.          After making your

       6    assessment concerning the credibility of a witness, you may

       7    decide to believe all of the witness's testimony, only a

       8    portion of it, or none of it at all.

       9               In making your assessment of that witness -- of each

      10    witness, you should carefully scrutinize all of the testimony

      11    given by that witness, the circumstances under which each

      12    witness has testified, and all of the other evidence which

      13    tends to show whether a witness in your opinion is worthy of

      14    belief.

      15               Consider each witness's intelligence, motive to

      16    falsify, state of mind, and appearance and manner while on the

      17    witness stand.    Consider the witness's ability to observe the

      18    matters as to which he or she has testified, and consider

      19    whether he or she impresses you as having an accurate memory or

      20    recollection of these matters.

      21               Consider also any relation a witness may bear to

      22    either side of the case, the manner in which each witness might

      23    be affected by your verdict, and the extent to which, if at

      24    all, each witness is either supported or contradicted by other

      25    evidence in the case.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 129 of 156 PageID# 2057

                                                                                          746

       1               Now, inconsistencies or discrepancies in the

       2    testimony of a witness or between the testimony of different

       3    witnesses may or may not cause you to disbelieve or discredit

       4    such testimony.    Two or more persons witnessing an incident or

       5    a transaction may simply see or hear it differently.                Innocent

       6    misrecollection, like failure of recollection, is not an

       7    uncommon human experience.      However, in weighing the effect of

       8    a discrepancy, always consider whether it relates to a matter

       9    of importance or to an insignificant detail, and consider

      10    whether the discrepancy results from innocent error or from

      11    intentional falsehood.

      12               After making your own judgment or assessment

      13    concerning the believability of a witness, you can then attach

      14    such importance or weight to that testimony, if any, that you

      15    feel it deserves.

      16               The testimony of a witness may be discredited, or as

      17    we say in the law, impeached, by showing that he or she

      18    previously made statements which are different than or

      19    inconsistent with his or her testimony here in court.                 The

      20    earlier inconsistent or contradictory statements are admissible

      21    only to discredit or impeach the credibility of the witness and

      22    not to establish the truth of these earlier statements made

      23    somewhere other than here during the trial.

      24               It is the province of the jury to determine the

      25    credibility of a witness who has made prior inconsistent or




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 130 of 156 PageID# 2058

                                                                                          747

       1    contradictory statements.

       2               The testimony of a witness may also be discredited by

       3    showing that the witness will benefit in some way by the -- I'm

       4    sorry, this is not the right instruction.

       5               The testimony of a witness can be discredited also by

       6    showing that the witness might have bias favoring either the

       7    plaintiff or the defendant in this case, and so you must look

       8    at any evidence that may or may not be in the case as to the

       9    bias of any witness.

      10               You should consider and decide this case as a dispute

      11    between persons of equal standing in the community, of equal

      12    worth, and holding the same or similar stations in life.                  A

      13    corporation is entitled to the same fair trial as a private

      14    individual.    All persons, including corporations and other

      15    organizations -- and in this case, the defendant is an LLC, but

      16    it's basically the same thing -- stand equal before the law and

      17    are to be treated as equals.

      18               Now, the next instructions get into some of the

      19    actual details of the specific issues in this case.                So in this

      20    case, the plaintiff, Joseph Rufo, has made a claim under Title

      21    42 of the United States Code, Section 1981, which is a federal

      22    civil rights statute that prohibits discrimination against an

      23    employee because of the employee's race.           Section 1981 also

      24    prohibits employers from retaliating against an employee for

      25    engaging in protected activity, such as reporting




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 131 of 156 PageID# 2059

                                                                                          748

       1    discrimination in the workplace.

       2               The purpose of Section 1981's prohibition on

       3    retaliation is to protect Section 1981's prohibition on

       4    intentional discrimination in employment.           If employees are

       5    afraid of retaliation by their employers for reporting

       6    discrimination, they may be discouraged from reporting such

       7    conduct.

       8               In this lawsuit, you must determine whether

       9    defendant, Aclara Technologies, LLC, retaliated against

      10    Mr. Rufo for engaging in activity protected by Section 1981.

      11    If you find that it did, you must assess what, if any, damages

      12    Mr. Rufo should receive.     You are not here to determine whether

      13    Aclara engaged in discrimination.

      14               Aclara denies that Mr. Rufo was retaliated against in

      15    any way.

      16               Now, to prevail on this claim against Aclara,

      17    Mr. Rufo must prove each and every one of the following three

      18    facts by a preponderance of the evidence:

      19               One, that he engaged in protected activity;

      20               Two, that Aclara took an action or actions against

      21    Mr. Rufo that a reasonable employee would have found materially

      22    adverse; and

      23               Three, that Aclara would not have taken some or all

      24    of these actions if not for Mr. Rufo's protected activity.

      25               Now, Section 1981 protects employees who make a claim




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 132 of 156 PageID# 2060

                                                                                          749

       1    of racial discrimination or retaliation or participate in any

       2    manner in a claim of discrimination or retaliation or in any

       3    related investigation or proceeding.

       4                In this case, Mr. Rufo asserts that he engaged in two

       5    protected activities:     one, that he began tracking what he

       6    described as the disproportionate amount of discipline issued

       7    to certain SGS installers by race; and two, that he filed this

       8    lawsuit alleging retaliation for engaging in that protected

       9    activity.

      10                As to the first claimed protected activity, that is,

      11    filing the report or preparing and filing the report, Mr. Rufo

      12    does not have to prove that Aclara actually engaged in

      13    discrimination against the SGS installers.            That is not an

      14    issue in this case and not for you to decide or consider.

      15    Rather, to establish that his reporting the disproportionate

      16    amount of discipline issued on a racial basis constitutes

      17    protected activity, Mr. Rufo must prove by a preponderance of

      18    the evidence that he had an objectively reasonable good faith

      19    belief that someone else's right to be free from intentional

      20    racial discrimination was being violated.

      21                Furthermore, Mr. Rufo must prove by a preponderance

      22    of the evidence that he opposed what he reasonably believed to

      23    be intentional discrimination.      Opposition to unlawful

      24    discrimination cannot be equivocal, but instead, Mr. Rufo must

      25    have stood in opposition to it, not just objectively -- not




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 133 of 156 PageID# 2061

                                                                                          750

       1    just objectively reported its existence or attempted to serve

       2    as an intermediary.

       3               As for the second claimed protected activity, which

       4    again is the filing of this lawsuit, I have already ruled that

       5    Mr. Rufo's filing of this lawsuit alleging retaliation is

       6    protected activity, and you should treat it as such for the

       7    purposes of your deliberations.

       8               Now, a materially adverse employment action is any

       9    action by an employer, in this case Aclara, that is likely to

      10    discourage a reasonable employee in Mr. Rufo's position from

      11    exercising his rights under Section 1981.

      12               I have already ruled that the following actions by

      13    Aclara toward Mr. Rufo were materially adverse:

      14               One, placing Mr. Rufo on a written warning and

      15    performance improvement plan;

      16               Two, giving Mr. Rufo a negative performance review;

      17               Three, denying Mr. Rufo a merit salary increase; and

      18               Four, terminating Mr. Rufo's employment.

      19               You should consider these actions by Aclara to be

      20    materially adverse for the purposes of your deliberations.

      21               Now, Mr. Rufo must also prove that Aclara would not

      22    have taken its materially adverse employment actions against

      23    him but for any protected activity that he engaged in.                 To

      24    prove this, he does not need to show that his protected

      25    activity was the sole factor in the decisions Aclara took




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 134 of 156 PageID# 2062

                                                                                          751

       1    against him.    Instead, Aclara may be held liable for

       2    retaliation even if other factors contributed to the adverse

       3    employment action, so long as retaliation was the factor that

       4    made the difference.

       5               Ultimately, you must decide whether any protected

       6    activity by Mr. Rufo was the determinative factor on the

       7    disciplinary action that was taken by Aclara.             "Determinative

       8    factor" means that if not for Mr. Rufo's actions, the

       9    disciplinary action or actions would not have occurred.

      10               Mr. Rufo has the burden of proving Aclara's

      11    retaliatory intent.     Retaliation is intentional if it is done

      12    voluntarily, deliberately, and willfully.           However, Mr. Rufo is

      13    not required to have direct evidence of retaliatory intent.

      14    Mr. Rufo can present direct or circumstantial evidence to show

      15    that his claimed protected activity caused Aclara's materially

      16    adverse actions against him.

      17               Direct evidence of retaliation is remarks or actions

      18    that, if believed, prove that Mr. Rufo's claimed protected

      19    activity was the cause of Aclara's materially adverse actions

      20    against him.

      21               Indirect or circumstantial evidence includes proof of

      22    a set of circumstances that allow you to reasonably believe

      23    that Mr. Rufo's claimed protected activity was the cause of the

      24    materially adverse actions that Aclara took against him.

      25               Circumstantial evidence can be shown by suspicious




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 135 of 156 PageID# 2063

                                                                                          752

       1    timing of events, ambiguous or contradictory statements, and

       2    other bits and pieces of information from which you infer an

       3    intent to retaliate.     Evidence of a pattern of retaliatory

       4    conduct occurring soon after protected activity occurs could

       5    also raise an inference of retaliatory motive.

       6               In making a determination as to whether there was

       7    intentional retaliation in this case, you may consider any

       8    statement made or act done or omitted by a person whose intent

       9    is at issue, as well as all other facts and circumstances that

      10    indicate his or her state of mind.

      11               Mr. Rufo claims that Aclara's stated reasons for its

      12    materially adverse employment actions are not the true reasons,

      13    but instead, pretext or excuses to cover up for retaliation.

      14    If you find based on the facts that defendant's explanations

      15    for its adverse actions against Mr. Rufo are not worthy of

      16    belief, then you may, but need not, draw the inference that

      17    retaliation was the true reason Mr. Rufo was subject to those

      18    actions.

      19               When deciding Mr. Rufo's retaliation claim, you must

      20    keep in mind that an employer is entitled to make business

      21    decisions for any reason, whether good or bad, so long as those

      22    decisions are not motivated by a factor that is illegal, such

      23    as retaliation.    Accordingly, Aclara is entitled to make its

      24    own subjective personnel decisions, regardless of whether or

      25    not you agree with the decision, and can make a decision about




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 136 of 156 PageID# 2064

                                                                                          753

       1    an employee for any reason that is not discriminatory,

       2    retaliatory, or otherwise illegal.

       3                It is not your function as jurors to second-guess

       4    decisions Aclara made with regard to Mr. Rufo if those

       5    decisions were otherwise lawful.       Likewise, you may not find

       6    for Mr. Rufo and against Aclara just because you may disagree

       7    with Aclara's stated reasons for their decisions with regard to

       8    Mr. Rufo, or because you believe that a decision was harsh or

       9    unreasonable.    Instead, your function is to determine only

      10    whether in making its decisions retaliation was the motivating

      11    factor in any of those decisions.

      12                I'm now going to instruct you on damages, and just

      13    because I am instructing you on how to award damages does not

      14    mean that I have any opinion on whether or not Aclara should be

      15    held liable.

      16                If you find by a preponderance of the evidence that

      17    Aclara intentionally retaliated against Mr. Rufo for engaging

      18    in protected activity, then you must consider the issue of

      19    compensatory damages.     You must award Mr. Rufo an amount that

      20    will fairly compensate him for any injuries he actually

      21    sustained as a result of Aclara's conduct.            The damages that

      22    you award must be fair compensation, no more and no less.                   The

      23    award of compensatory damages is meant to put Mr. Rufo in the

      24    position he would have occupied if the discrimination had not

      25    occurred.   Mr. Rufo has the burden of proving his damages by a




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 137 of 156 PageID# 2065

                                                                                          754

       1    preponderance of the evidence.

       2               Mr. Rufo must show that the injury would not have

       3    occurred without retaliation by Aclara.          Mr. Rufo must also

       4    show that retaliation by Aclara played a substantial part in

       5    bringing about the injury and that the injury was either a

       6    direct result or a reasonably probable consequence of Aclara's

       7    acts.

       8               This test -- a substantial part in bringing about the

       9    injury -- is to be distinguished from the test you must employ

      10    in determining whether Aclara's actions were caused by

      11    retaliation.    In other words, even assuming that Aclara's

      12    actions were caused by retaliation, Mr. Rufo is not entitled to

      13    damages for an injury unless Aclara's retaliatory action

      14    actually played a substantial part in bringing about that

      15    injury.

      16               In determining the amount of any damages that you

      17    decide to award, you should be guided by common sense.                 You

      18    must use sound judgment in fixing an award of damages, drawing

      19    reasonable inferences from the facts in evidence.               You may not

      20    award damages based on sympathy, speculation, or guesswork.

      21               You may award damages for any pain, suffering,

      22    inconvenience, mental anguish, or loss of enjoyment of life

      23    that Mr. Rufo experienced as a consequence of Aclara's alleged

      24    retaliation if proven.     No evidence of the monetary value of

      25    intangible things such as pain and suffering has been or need




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 138 of 156 PageID# 2066

                                                                                          755

       1    be introduced into evidence.      There is no exact standard for

       2    fixing the compensation to be awarded for these elements of

       3    damage.   Any award you make should be fair in light of the

       4    evidence presented during the trial.

       5               You may award damages for losses that Mr. Rufo may

       6    suffer in the future as a result of Aclara's retaliation.                   For

       7    example, you may award damages for loss of earnings resulting

       8    from any harm to Mr. Rufo's reputation that was suffered as a

       9    result of Aclara's retaliation.      Where a victim of retaliation

      10    has been terminated by an employer and has sued that employer

      11    for retaliation, he may find it more difficult to be employed

      12    in the future, or may have to take a job that pays less than if

      13    the retaliation had not occurred.

      14               That element of damages is distinct from front pay,

      15    or the amount of wages Mr. Rufo would have earned in the future

      16    from Aclara if he had retained his job there.             The jury may not

      17    award front pay damages, as that issue is decided by the Court,

      18    if Aclara is found liable for retaliation.

      19               As I instructed you previously, Mr. Rufo has the

      20    burden of proving his damages by a preponderance of the

      21    evidence, but the law does not require that Mr. Rufo prove the

      22    amount of his losses with mathematical precision; it requires

      23    only as much definiteness and accuracy as the circumstances

      24    permit.

      25               In assessing damages, you must not consider attorney




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 139 of 156 PageID# 2067

                                                                                          756

       1    fees or the costs of litigating this case.            Attorney fees and

       2    costs, if relevant at all, are for the Court and not the jury

       3    to determine.    Therefore, attorney fees and costs should play

       4    no part in your calculation of any damages.

       5                If you find that Aclara intentionally retaliated

       6    against Mr. Rufo, you may also award him back pay damages, that

       7    is, an amount that reasonably compensates Mr. Rufo for any lost

       8    wages and benefits, taking into consideration any increases in

       9    salary and benefits, including pensions, that Mr. Rufo would

      10    have received from Aclara had Mr. Rufo not been the subject of

      11    Aclara's intentional retaliation.

      12                Back pay damages, if any, apply from the date Aclara

      13    took a materially adverse employment action against Mr. Rufo

      14    until the date of your verdict.

      15                You must reduce any back pay award by the amount of

      16    the expenses that Mr. Rufo would have incurred in making those

      17    earnings.

      18                If you award back pay, you are instructed to deduct

      19    from the back pay figure whatever wages Mr. Rufo has obtained

      20    from other employment during this period.           Mr. Rufo has the

      21    burden of proving back pay damages by a preponderance of the

      22    evidence.

      23                Now, you are instructed that Mr. Rufo has a duty

      24    under the law to mitigate his damages.          That means that

      25    Mr. Rufo must take advantage of any reasonable opportunity that




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 140 of 156 PageID# 2068

                                                                                          757

       1    may have existed under the circumstances to reduce or minimize

       2    the loss or damages caused by Aclara.

       3                 Aclara has the burden of proving that Mr. Rufo has

       4    failed to mitigate his damages.      So if Aclara persuades you by

       5    a preponderance of the evidence -- and it's that same standard

       6    I'm going to define for you in a second -- that Mr. Rufo failed

       7    to take advantage of an opportunity that was reasonably

       8    available to him, then you must reduce the amount of Mr. Rufo's

       9    damages by the amount that could have been reasonably obtained

      10    if he had taken advantage of such an opportunity.

      11                 Mr. Rufo claims that Aclara acted with malice or

      12    reckless indifference to his federally protected rights and

      13    that as a result, there should be an award -- an additional

      14    award of damages, which we'll address later, but a finding of

      15    malice or reckless indifference against Aclara is permissible

      16    in this case only if you find by a preponderance of the

      17    evidence that a management official of Aclara personally acted

      18    with malice or reckless indifference to Mr. Rufo's federally

      19    protected rights.    You are instructed that Michael Garcia, Lyn

      20    Salvo, Gina Petrella, and Jill Mecey are management employees

      21    of Aclara.

      22                 An action is with malice if a person knows that it

      23    violates federal law prohibiting retaliation and does it

      24    anyway.   An action is with reckless indifference if taken with

      25    knowledge that it may violate the law.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 141 of 156 PageID# 2069

                                                                                          758

       1                However, even if you make a finding that there has

       2    been an act of retaliation, you cannot make a finding of malice

       3    or reckless indifference against Aclara if Aclara proves by a

       4    preponderance of the evidence that it made a good faith attempt

       5    to comply with the law.

       6                Now, throughout these instructions, I have referred

       7    to the burden of proof that the parties have on specific issues

       8    as being by the "preponderance of the evidence."              That standard

       9    of proof requires proving in light of all the evidence that

      10    what is claimed is more likely true than not true.

      11                In determining whether any fact has been proved by a

      12    preponderance of the evidence in the case, you may unless

      13    otherwise instructed consider the testimony of all witnesses,

      14    regardless of who may have called them, and all exhibits

      15    received in evidence, regardless of who may have produced that

      16    evidence.

      17                You may have heard the term "proof beyond a

      18    reasonable doubt."     That's a burden of proof in a criminal

      19    case.   That is a stricter standard of proof.            It does not apply

      20    to this case, so you should put that out of your mind.

      21                Just one other way of thinking about the

      22    preponderance of the evidence, if you turn behind you, there's

      23    a balance scale sitting on the, on the counter there.                 I'm sure

      24    you've all seen a balance scale.       So the party that has the

      25    burden of proof on a particular issue, all right, has to have




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 142 of 156 PageID# 2070

                                                                                          759

       1    that scale tip in the party's favor.

       2                So what you do on each issue is you look at the

       3    evidence that favors each side, and you put the evidence on the

       4    scales.   If the party with the burden of proof, if the scales

       5    tip in that party's favor, and it only to be a feather weight

       6    but it has to tip, then the party has met the burden, all

       7    right?    If it's fifty-fifty, if the scales are absolutely

       8    equal, the party with the burden of proof does not win on that

       9    issue because they have not produced the greater weight of the

      10    evidence, all right?

      11                And obviously, if the evidence tips in favor of the

      12    other party, the party with the burden of proof does not win.

      13    So if a party -- and both parties in this case have different

      14    burdens -- have the same burden of proof but on different

      15    issues.   So for the issue where a particular party has the

      16    burden of proof, for them to win on that issue, the scales must

      17    tip in their favor to some degree.

      18                We've reached the last instruction.           I know these

      19    take a while.

      20                Upon retiring to your jury room to begin your

      21    deliberations, the first order of business is for you to elect

      22    one of your members to be the foreperson.           Now, the foreperson

      23    will preside over your deliberations and will be your

      24    spokesperson here in court, but remember the first instruction

      25    or one of the early ones I gave you at the beginning of the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 143 of 156 PageID# 2071

                                                                                          760

       1    trial:   You are eight coequal judges, so the fact that one of

       2    you is going to be the foreperson does not mean that his or her

       3    opinion is more worthy of consideration than any of the other

       4    jurors, but we do need for administrative purposes one person

       5    who can sort of manage things.

       6               Now, your verdict must represent the collective

       7    judgment of the jury.     In order to return a verdict, it is

       8    necessary that each juror agree to it.          Your verdict, in other

       9    words, must be unanimous.

      10               It is your duty as jurors to consult with one another

      11    and to deliberate with one another with a view towards reaching

      12    an agreement if you can do so without violence to your own

      13    individual judgment.     Each of you must decide the case for

      14    yourself, but do so only after an impartial consideration of

      15    the evidence in the case with your fellow and sister jurors.

      16               In the course of your deliberations, do not hesitate

      17    to reexamine your own views and to change your opinion if

      18    convinced it is erroneous.      Do not surrender your honest

      19    conviction, however, solely because of the opinion of your

      20    fellow or sister jurors or for the mere purpose of thereby

      21    being able to return a unanimous verdict.

      22               Remember at all times you're not partisans.                You

      23    don't represent Mr. Rufo, and you don't represent Aclara

      24    Technologies, LLC.     Instead, you are judges, specifically,

      25    judges of the facts of this case, and your sole interest is to




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 144 of 156 PageID# 2072

                                                                                          761

       1    seek the truth from the evidence received during the trial.

       2                 Your verdict must be based solely upon the evidence

       3    received in the case.     Nothing you have seen, read, or heard

       4    outside of the courtroom may be considered.            Nothing that I

       5    have said or done during the course of this trial is intended

       6    in any way to somehow suggest to you what I think your verdict

       7    should be.    And nothing said in these instructions and nothing

       8    in the form of a verdict are to suggest or convey to you in any

       9    way what your verdict should be.       What the verdict shall be is

      10    the exclusive duty and responsibility of the jury.               As I've

      11    said many times, you are the sole judges of the facts.

      12                 Now, we've prepared a verdict form for you.              You've

      13    actually seen it, but I'm going to go over it with you again.

      14    It has the caption of the case, and it has the case number, and

      15    then it has the following.

      16                 The first question:   Do you find by a preponderance

      17    of the evidence in favor of plaintiff, Joseph Rufo, on his

      18    claim of retaliation, in violation of 42 U.S.C., Section 1981?

      19                 And you're going to indicate either yes or no, and

      20    you can do it with a check mark or an X, but that must be

      21    clear.

      22                 Now, if you find yes, then you have two more

      23    questions to answer.     If you say no, that ends your decision,

      24    and the foreperson will then sign his or her signature.                  We ask

      25    the foreperson to print his or her name because we often can't




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 145 of 156 PageID# 2073

                                                                                          762

       1    read your signature, and then the date the decision is made.

       2    So today, believe it or not, is November 1.            If -- there won't

       3    be time today, but if -- tomorrow would be November 2.

       4               Now, if the jury found yes, that is, if you do find

       5    that Mr. Rufo has proven his claim for retaliation, the next

       6    question you need to answer is what sum of money would fairly

       7    and reasonably compensate the plaintiff for the damages, if

       8    any, that you have found defendant, Aclara Technologies, caused

       9    him?

      10               And we first ask you to indicate what, if any, back

      11    pay you find, and that is defined as wages and benefits from

      12    June 4, 2018, to the present.

      13               And the next category, pain and suffering,

      14    inconvenience, mental anguish, and loss of enjoyment of life.

      15               And then we would ask you to add those two numbers,

      16    so that the final number would be write the total of the

      17    amounts you indicate, just to make sure that we're clear about

      18    that.

      19               And the third and last question is do you find by a

      20    preponderance of the evidence that Aclara acted with malice and

      21    reckless indifference to Mr. Rufo's rights protected by Title

      22    42, United States Code, Section 1981?         And there you'll just

      23    indicate yes or no.

      24               So that's the verdict form.

      25               Now, when you go in to your deliberations, you're




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 146 of 156 PageID# 2074

                                                                                          763

       1    going to have a couple of copies of the jury instructions.                   We

       2    have to make corrections to them and get them back to you.                   You

       3    will have all of the physical exhibits that have been entered

       4    into evidence.

       5               I've asked the lawyers to produce an index, each

       6    side, an index of the exhibits that have been entered into

       7    evidence, so you'll have the exhibit number and a little bit of

       8    a description, so you should be able to find them pretty

       9    quickly, and you'll have one copy of the verdict form.

      10               Now, during the course of your deliberations, it's

      11    very important that, number one, you never discuss how your

      12    deliberations are going with anybody.         You don't tell my court

      13    security officer, you'd never tell me, and you certainly don't

      14    tell anybody outside of the courthouse or the courtroom.

      15               If you need to communicate with the Court, that is,

      16    if you have a question or something you want to bring to the

      17    Court's attention, the procedure is to write a note.                Usually

      18    the foreperson will write it and sign it, fold it over, and let

      19    Mr. Hendrick know that you've got a note for the Court.

      20               Now, my practice is to require that at least one

      21    lawyer per side must stay on this floor throughout the time

      22    that a jury is deliberating, and that is because if you have a

      23    question, I can't answer your question without clearing it with

      24    counsel, and if I let them go back to their office, you might

      25    have to wait half an hour before I can get an answer to you,




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 147 of 156 PageID# 2075

                                                                                          764

       1    and we try not to waste your time.

       2                 Because of that requirement that they be here, I

       3    always want jurors to let us know when you're not deliberating.

       4    So, for example, as you think about your schedule tomorrow, you

       5    know, if you're going to take a morning coffee break the way

       6    we've been doing, around 11:00 or 11:15, if you'll let us know

       7    coffee break for 15 minutes, then I can let the lawyers leave

       8    the floor.    The same way you decide about how you want to do

       9    lunch, knowing that you're going to have an hour lunch, or you

      10    could take a half-hour lunch, or you could take a two-hour

      11    lunch, your schedule is going to be your own once you get

      12    started with deliberations, but we just need to know when

      13    you're not deliberating.

      14                 The other important thing is to remember that jury

      15    deliberation is a collective thinking process.             We have eight

      16    judges in that room, and so it's really important that each of

      17    you when you express your views about things are being listened

      18    to by the other seven jurors.      So if a juror, for example, is

      19    in the restroom or has run downstairs to grab something, you

      20    need to stop deliberating because it would not be fair if some

      21    of you were talking and one of the jurors was not in the room

      22    hearing that.    So that's how I want to make sure you're careful

      23    in terms of your deliberations.

      24                 And when you have finally reached a decision and have

      25    filled out the verdict form, you fold it over, knock on the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 148 of 156 PageID# 2076

                                                                                             765

       1    door, let Mr. Hendrick know that you've reached a verdict, and

       2    then we'll bring you back in.

       3                 All right.    Counsel, approach the bench.

       4                 (Bench conference on the record.)

       5                 THE COURT:    It was either late at night or you-all

       6    didn't read the instructions, but you saw I had a bias one.                       I

       7    had to correct that because it was for a criminal case, the

       8    bias instruction.       So I'll clean that up before it goes to the

       9    jury, okay?

      10                 MR. FOX:    Thank you.

      11                 THE COURT:    Any objection to the charge as given?

      12                 MR. FOX:    No, Your Honor.

      13                 THE COURT:    Any objection other than what you

      14    indicated before?

      15                 MR. ROLLINS:    Only the objection previously stated

      16    about prior to the charge that was given.

      17                 THE COURT:    That's fine.      Then we're all set to go,

      18    all right?    How much time is it going to take for you-all to

      19    get your exhibit lists done, the index?             Or do you think

      20    your -- do you think they're ready to go to the jury now?

      21                 MR. FOX:    Yeah.   I think they're done, aren't they,

      22    as far as I know.

      23                 MR. ROLLINS:    We'll need to update ours for the new

      24    exhibits that were entered today.

      25                 THE COURT:    Okay.




                                                  Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 149 of 156 PageID# 2077

                                                                                            766

       1                 MR. ROLLINS:    But it won't take very long.              I don't

       2    think there were a tremendous number that were admitted today.

       3                 THE COURT:   I don't care if you do it by hand.                It's

       4    only -- no it's 6:00.       I'll send the jury home for tonight,

       5    okay?

       6                 MR. FOX:   Okay.

       7                 MR. ROLLINS:    Okay.

       8                 THE COURT:   All right.     We'll stay in session.             I

       9    want to get all the exhibits taken care of tonight, all right?

      10    Thank you.

      11                 (End of bench conference.)

      12                 THE COURT:   Ladies and gentlemen, what I'd like you

      13    to do -- and you're going to be getting out of here in a couple

      14    of minutes because it's almost 6:00, and it will take us a few

      15    minutes yet to pull the exhibits together and get them to you.

      16    The best thing would be to go in the jury room now, decide who

      17    is going to be the foreperson, and then decide among yourselves

      18    decide how you want to run tomorrow.           That is, you can start as

      19    earlier as 8:00.    That's as early as the building opens up.

      20    You can start at ten.       You can start whatever time you want,

      21    but you need to, obviously, agree because you can't start

      22    deliberating until all eight of you are together, all right?

      23                 We'd also like to know, if you could, approximately

      24    what your time schedule looks like tomorrow, if you want to

      25    stay on the same schedule and have lunch at 1:00, if you want a




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 150 of 156 PageID# 2078

                                                                                          767

       1    shorter lunch period.     It's just nice for planning purposes.

       2               I have a regular docket at 9:00 in this courtroom.

       3    We will interrupt that docket if you have questions or issues.

       4    But when you come in tomorrow morning, you'll have in the jury

       5    room, I think given there are eight of you, I'll give you three

       6    sets of the jury instructions.      You'll have the verdict form,

       7    all the exhibits.    You will have indexes for these exhibits,

       8    and we will get you a playback unit if you need to listen to

       9    the recordings, all right?      And then if you have any -- and

      10    you'll have your notebooks, which again, leave here tonight,

      11    but you can have the benefit of your notebooks for your memory.

      12               So we're going to stay in session.            We have some

      13    housekeeping matters to do with the exhibits, but if you could

      14    decide what time you're going to start tomorrow morning and who

      15    the foreperson is and then just send that to us on a note, I'll

      16    bring you back in one more time just to make sure you have

      17    final instructions this evening, but why don't you go back to

      18    the jury room right now, all right?

      19                                (Jury out.)

      20               THE COURT:    All right.    So while we're, while we're

      21    waiting for the jury to come back in, I'm going to have

      22    Ms. Guyton slowly start reading to you the exhibits which her

      23    notes show are in, and you-all need to be listening carefully,

      24    because this is, this is the time to clarify the record in that

      25    respect, all right?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 151 of 156 PageID# 2079

                                                                                           768

       1                 THE CLERK:   Plaintiff's exhibits:         No. 1, No. 4, 5,

       2    6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 22,

       3    22A, 23, 24, 25, 26, 27, 28, 31, 32, 33, 34, 34A, 34B, 34C, 35,

       4    36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 48, 49, 52, 53, 54,

       5    55, 56, 60, 61, 62, 63, 66, 68, 70, 71, 72, 73, 74, 78, 79, 80,

       6    81, 82, 83, 84, 87, 88, 89, 94, 96, 99, 101, 102, 105, 111,

       7    112, 113, 118, 119, 120, and 122.

       8                 THE COURT:   All right.    Now, does the plaintiff think

       9    there are any other exhibits that you entered into evidence

      10    that are not recorded there?

      11                 MR. HOROWITZ:    No, Your Honor.

      12                 THE COURT:   All right.    Then I -- all right.             Let's

      13    hear now from the defense.

      14                 THE CLERK:   Defendant's exhibits:         D-213, D-214,

      15    D-219, D-223, D-224, D-229, D-231, D-251, D-252, D-254, D-255,

      16    D-258, D-269, D-275, D-277, D-281, D-282, D-284, D-290, D-296,

      17    and D-302.

      18                 THE COURT:   Does the defense think you entered any

      19    other exhibits that are not listed here?

      20                 MR. ROLLINS:    If we could have one moment, Your

      21    Honor?

      22                 THE COURT:   Yes.

      23                 MR. ROLLINS:    Your Honor, we have --

      24                                  (Knock on jury room door.)

      25                 THE COURT:   Wait, wait, wait.       Hold on one second.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 152 of 156 PageID# 2080

                                                                                          769

       1    We've got a knock on the door.

       2               We're going to have to give them some paper.                 Those

       3    are little, tiny notes.

       4               THE COURT SECURITY OFFICER:        Yes, ma'am.

       5               THE COURT:    Okay.   All right.      Mr. Levine is the

       6    foreperson, and they want to start at 9:30 tomorrow morning.

       7    They're going to take a 15-minute break at 11:00, a half-hour

       8    lunch break from 1:00 to 1:30, and a 3:00 break in the

       9    afternoon, all right?     So you know who the foreperson is and

      10    what the schedule is for the day.

      11               So you-all are going to have to clean your --

      12    remember, I have a docket tomorrow, so everything out of the

      13    courtroom at this point.     We're going to give you the extra

      14    copies that you gave to the Court, I don't need them any

      15    longer, so we'll get that back to you tonight as well.

      16               And both of, both of you can go ahead and correct

      17    your -- or bring up to date your index forms.             Just get them

      18    here tomorrow morning before -- unless you want to leave them

      19    tonight before you go.     But you don't have a typewriter here.

      20    How would you -- the plaintiff's is completely accurate?                  Every

      21    one of your exhibits is in, or do you need to do some modifying

      22    of it?

      23               MR. HOROWITZ:    Your Honor, there's a few exhibits on

      24    our original list that were not used or admitted.               We can

      25    either black those out or we can submit a new list.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 153 of 156 PageID# 2081

                                                                                            770

       1                 THE COURT:    Here's what I suggest:          Overnight, submit

       2    them to us because I want them here early enough to give to the

       3    jury at 9:30 on the dot, okay?        Or actually, I'd like to get

       4    the stuff in there by 9:15.

       5                 So if you've e-mailed the updated exhibit list to

       6    Matt, we'll have it ready to give to the jury tomorrow morning,

       7    all right?    You-all don't need to be up here until 9:30, and I

       8    don't need all counsel.       You decide how you want to, you know,

       9    use your resources.       But we will need one attorney per side

      10    throughout the time the jury is deliberating, and so you can

      11    plan accordingly.

      12                 In case you don't know it, there is a lawyer lounge

      13    on the fourth floor.       We're not going to go looking for you, so

      14    you really do have to stay on this floor, but if you bring

      15    extra people and they need a place to work, they can work there

      16    to some degree.

      17                 All right.    Is there anything else we need to address

      18    this evening?

      19                 MR. HOROWITZ:    Your Honor?

      20                 THE COURT:    Yeah.   Actually, you know, before we do

      21    that, let's bring the jury in and send them home for the night,

      22    I'm sorry.

      23                                  (Jury present.)

      24                 THE COURT:    All right.    Folks, have a seat just for

      25    one second.    I just want to give you just again one more set of




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 154 of 156 PageID# 2082

                                                                                          771

       1    instructions.

       2               So, Mr. Levine, we appreciate your getting the note

       3    to us for your schedule tomorrow, and I -- we'll get you some

       4    more paper.    You don't have to use little, tiny pieces like

       5    this, all right?

       6               Remember, it's even more important now that you

       7    continue to follow my instructions, and that is, you're not to

       8    be even thinking about the case tonight.           Just go home and get

       9    a good night's sleep.     Don't e-mail each other.           Don't try to,

      10    you know, have any communications about the case.               Do not

      11    conduct any investigation.

      12               I, again, don't think there should be anything in the

      13    newspapers about any issues related to this kind of a case, but

      14    stay away from anything that might contaminate your thought

      15    process.   Again, you've been a great jury, always getting here

      16    on time, but remember, if one of you is late, it's going to

      17    hold up all the rest of the group.

      18               We'll get some fresh paper in there for you as well

      19    because it doesn't look like you have enough to work with here.

      20    And if you need, you know, Magic Markers or anything,

      21    everything goes by a note.      You can't just ask my court

      22    security verbally.     We have to have a written note for any

      23    communication, all right?

      24               All right.    Then you're all free to go.            We'll see

      25    you tomorrow morning at 9:30, okay?




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 155 of 156 PageID# 2083

                                                                                           772

       1                                (Jury out.)

       2                THE COURT:   I think there was an issue or a question?

       3                MR. HOROWITZ:   Yes, briefly, Your Honor.

       4                THE COURT:   Yes.

       5                MR. HOROWITZ:   I apologize for not raising this

       6    before, but I remembered that we have two exhibits that have

       7    been admitted into evidence in their native Excel and

       8    PowerPoint forms.    Shall we submit that to the courtroom deputy

       9    along with the audio files, or is there a different way that

      10    Your Honor would prefer that we handle that?

      11                THE COURT:   Well, the jury, if they want to see it,

      12    which exhibit is that?

      13                MR. HOROWITZ:   It's 34B and C, I believe.

      14                THE COURT:   That creates a problem.           You're going to

      15    have to put them in a format that the jury can get.                 Either

      16    print it out or put it on a disc that they can play on the

      17    computer.

      18                MR. HOROWITZ:   Okay.

      19                THE COURT:   All right?

      20                MR. HOROWITZ:   We will do that.

      21                THE COURT:   All right?     And just make sure it's a

      22    clean disc so there's nothing else on it.

      23                Let me just see what we're talking about.

      24                MR. HOROWITZ:   Your Honor, it may be helpful if

      25    Mr. Katz could address the Court on this issue.




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:18-cv-00037-LMB-MSN Document 130 Filed 11/13/18 Page 156 of 156 PageID# 2084

                                                                                            773

       1               THE COURT:    Well, these are, these are fancy, fancy

       2    copies of the report, aren't they?

       3               MR. HOROWITZ:    Yes, Your Honor.

       4               THE COURT:    We've already got it in in a different

       5    format.   There's no reason to -- we're not going to do it two

       6    or three times, if that's what you're trying to do.

       7               MR. HOROWITZ:    No.    We will just use it as is in the

       8    binder.   Thank you, Your Honor.

       9               THE COURT:    Much better.       Yes, okay.

      10               All right.    Anything else?

      11                                   (No response.)

      12               THE COURT:    No?    All right.      Then you-all have to

      13    clean up the courtroom a little bit, and we'll recess court

      14    until 9:30 tomorrow morning.       9:00 tomorrow morning for us.

      15      (Recess from 6:05 p.m., until 9:30 a.m., November 2, 2018.)

      16

      17                        CERTIFICATE OF THE REPORTER

      18         I certify that the foregoing is a correct transcript of

      19    the record of proceedings in the above-entitled matter.

      20

      21

      22                                                     /s/
                                                      Anneliese J. Thomson
      23

      24

      25




                                                 Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
